 

                                                                                                                                                                                  
EXHIBIT 10.14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE UROGEN PHARMA LTD. HAS DETERMINED THE INFORMATION (I)
IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO UROGEN PHARMA
LTD. IF PUBLICLY DISCLOSED.

LICENSE AGREEMENT

AGEN1884

This License Agreement (this “Agreement”) dated as of November 8, 2019 (the
“Effective Date”) is by and between UroGen Pharma Ltd., a company organized and
existing under the laws of the State of Israel having an address at 9 HaTaasia
St., Ra’anana 4365007, Israel (“UroGen”), and Agenus Inc., a Delaware
corporation with offices at 3 Forbes Road, Lexington, Massachusetts 02421 USA
(“Agenus”).  UroGen and Agenus may each be referred to herein individually as a
“Party” or, collectively, as the “Parties”.

WHEREAS, UroGen is engaged in the development of drug products formulated to be
used for local delivery including but not limited to by way of UroGen’s
proprietary sustained release gel formulation known as RTGel™ or other
proprietary or licensed technologies;  

WHEREAS, UroGen desires to access the proprietary Agenus Antibody known as
AGEN1884 targeting CTLA-4 to be used in combination with UroGen technologies,
and to obtain a license under the Agenus IP to Develop, Manufacture and
Commercialize a Licensed Product(s) for use in the Field in the Territory; and

WHEREAS, Agenus is willing to supply the Agenus Antibody in bulk drug substance
or in current Agenus formulated form during development period, as the parties
shall agree, to UroGen to be used in Licensed Products, and to grant the
requested license under the Agenus IP on the terms and conditions set out in
this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, terms, and conditions
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:

Article 1. DEFINITIONS

1.1Defined Terms.  Capitalized terms used throughout this Agreement shall have
the following definitions:

(a)“Accounting Standards” with respect to a Party means that such Party shall
maintain records and books of accounts in accordance with US generally accepted
accounting principles, and consistently maintained

(b)“Additional Active” means any […***…] or […***…] that are not the Agenus
Antibody.

36165924.6

--------------------------------------------------------------------------------

 

(c)“Affiliate” means, as to a Person, any Person which, directly or indirectly,
controls, is controlled by, or is under common control with such Person. For the
purposes of this definition, “control” refers to any of the following: (a)
direct or indirect ownership of more than fifty percent (50%) of the voting
securities entitled to vote for the election of directors in the case of a
corporation, or of more than fifty percent (50%) of the equity interest with the
power to direct management in the case of any other type of legal entity; (b)
status as a general partner in

any partnership; or (c) any other arrangement where an entity possesses,
directly or indirectly, the power to direct the management or policies of
another entity, whether through ownership of voting securities, by contract or
otherwise.

(d)“Agenus Antibody” means the current injectable formulation being Developed by
Agenus as of the Effective Date that contains the antibody binding specifically
to CTLA-4 known as AGEN1884, identified by Chemical Abstract Service Registry
Number 2148321-69-9.

(e)“Agenus IP” means the Licensed Patent Rights and the Licensed Know-How.

(f)“Applicable Law” means federal, state, local, national and supra-national
laws, statutes, rules, regulations, ordinances and other pronouncements having
the effect of law, including any rules, regulations, guidelines, or other
requirements of a Regulatory Authority, that may be in effect from time to time
during the Term and applicable to a particular activity.

(g)“Biosimilar Product” means, with respect to a Licensed Product, a biological
medicinal product for human use which: (a) is highly similar to such Licensed
Product; (b) has no clinically meaningful differences with regard to such
Licensed Product in terms of safety, purity, or potency, as determined by
Applicable Law or any applicable Regulatory Authority; (c) is approved for use
in the United States under 42 U.S.C § 262(k) as a biosimilar biological product
(as defined in 42 U.S.C. § 262(i)(1), (2)) or under any other jurisdiction
pursuant to an equivalent regime in such jurisdiction, and (d) for which the
Licensed Product is the reference product (as defined in 42 U.S.C. § 262(i)(4)
or equivalent code reference in the applicable jurisdiction and regulatory
regime).

(h)“Business Day” means a day other than a Saturday or Sunday or federal or
state holiday in Boston, Massachusetts.

(i)“Certificate of Analysis” means the document delivered with each shipment of
Agenus Antibody that includes (a) the name of the product, (b) the Lot number,
(c) the date of Manufacture, (d) the expiration date, and (e) a statement as to
the Agenus Antibody’s compliance with Specifications.

(j)“cGCP” means the standards of current good clinical practice as are required
by governmental agencies in countries in which the Licensed Products are
intended to be sold under this Agreement, including as set forth in the United
States Federal Food, Drug and Cosmetic Act and applicable regulations
promulgated thereunder and applicable regulations or guidelines from ICH, as
amended from time to time.

2

36165924.6

--------------------------------------------------------------------------------

 

(k)“cGMP” means the current Guide to Good Manufacturing Practices for Medicinal
Products as promulgated under European Directive 91/356/EEC, ICH Guidelines Q7A
and United States Good Manufacturing Practices for Finished Pharmaceuticals
pursuant to 21 C.F.R. 210 et seq., as amended from time to time.

(l)“Change in Control” means, with respect to a Party: (a) any transaction or
series of related transactions pursuant to which a Third Party that does not,
itself or together with its Affiliates, prior thereto beneficially own at least
fifty percent (50%) of the voting power of the outstanding securities of such
Party acquires or otherwise becomes the beneficial owner of securities of such
Party representing at least fifty percent (50%) of the voting power of the then
outstanding securities of such Party with respect to the election of directors;
or (b) a merger (including a reverse triangular merger), reorganization,
consolidation, share exchange, or similar transaction including the sale of all
or substantially all of the assets of the company, in each case  involving such
Party in which the holders of voting securities of such Party outstanding
immediately prior thereto and their Affiliates cease to hold voting securities
that represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization, consolidation,
share exchange, or similar transaction.

(m)“Clinical Trial” means a study in humans of a Licensed Product to be carried
out by UroGen in accordance with the terms of this Agreement.

(n)“Commercialization” means any and all activities directed to the branding,
marketing, promotion, distribution, pricing, reimbursement, offering for sale,
and sale of a pharmaceutical or biologic product and interacting with Regulatory
Authorities following receipt of Regulatory Approval in the applicable country
or region for such pharmaceutical or biologic product regarding the foregoing,
including seeking any required reimbursement approval, but excluding activities
primarily directed to Manufacturing or Development. “Commercialize,”
“Commercializing,” and “Commercialized” will be construed accordingly.

(o)“Commercially Reasonable Efforts” of a Party means, with respect to an
obligation or objective, the reasonable, diligent, good faith efforts of such
Party (including the efforts of its Affiliates and sublicensees), of the type to
accomplish such objective as a similarly situated (with respect to size, stage
of development and assets) biopharmaceutical company would normally use to
accomplish a similar objective for a compound or product at a similar stage in
its development or product life and of similar market potential taking into
consideration safety and efficacy, cost to Develop, the competitiveness of
alternative products, the proprietary position, the likelihood of Regulatory
Approval, profitability, and all other relevant factors. Subject to and
consistent with the foregoing, Commercially Reasonable Efforts shall include
that the applicable Party (i) regularly assigns responsibility for obligations
to employee(s) who monitor progress of such obligations; (ii) sets goals with
respect to such obligations and objectives; and (iii) makes decisions and
allocates resources designed to advance progress with respect to and achieve
such obligations and objectives

3

36165924.6

--------------------------------------------------------------------------------

 

(p)“Confidential Information” means, subject to Section 11.1(b), any technical,
scientific or business information of one Party or its Affiliates disclosed or
made available to the other Party or its Affiliates in connection with this
Agreement or generated pursuant to the activities contemplated hereunder,
regardless of whether such information is specifically designated as
confidential and regardless of whether such information is in oral, written,
electronic or other form, or otherwise obtained through observation of a Party.

(q)“Control” or “Controlled” means, with respect to any Know-How or Patent
Rights or intellectual property rights therein, the possession by a Party or any
of its Affiliates, whether by ownership or license (other than by a license
granted under this Agreement), of the ability to grant to the other Party
access, a license and/or a sublicense in, to or under such Know-How, Patent
Right or intellectual property right as provided herein without requiring the
consent of a Third Party or violating the terms of any agreement or other
arrangement with any Third Party or creating a payment obligation upon such
Party under any agreement entered into after the Effective Date, in each case,
(a) as of the Effective Date, or (b) if any of the same are acquired or created
after the Effective Date, at the date it is acquired or created by the relevant
Party.  Notwithstanding anything in this Agreement to the contrary, a Party
shall be deemed to not Control any Patent Rights, Know-How or intellectual
property rights that are owned or controlled by a Third Party described in the
definition of “Change in Control”, or such Third Party’s Affiliates, (i) prior
to the closing of such Change in Control, or (ii) after such Change in Control
to the extent that such Patent Rights, Know-How or intellectual property rights
are conceived, discovered, developed, made or reduced to practice by such Third
Party or its Affiliates (other than such Party) after such Change in Control
without using such Party’s technology.

(r)“Cover” means, with reference to a Valid Claim and a product, that the
making, using, offering to sell, selling, importing, or exporting of such
product would infringe such Valid Claim (or, in the case of a Valid Claim that
has not yet issued, would infringe such Valid Claim if it were to issue) in the
country in which such activity occurs without a license thereto (or Control
thereof).

(s)“CTLA-4” means cytotoxic T-lymphocyte-associated protein 4.

(t)“Development” or “Develop” means all internal and external research,
development, and regulatory activities related to Licensed Products, including
(i) pre-clinical studies and Clinical Trials and (ii) preparation, submission,
review, and development of data or information for the purpose of submission to
a Regulatory Authority to obtain authorization to conduct Clinical Trials or to
obtain, support, or maintain Regulatory Approval of a pharmaceutical or biologic
product, but excluding activities primarily directed to
Manufacturing.  “Develop,” “Developing,” and “Developed” will be construed
accordingly.

(u)“Efficacy Trial” means any […***…] of a […***…] with a […***…], […***…] of
[…***…], […***…], […***…], or any other […***…] or outcome measure designed to
evaluate the clinical activity of an […***…].

4

36165924.6

--------------------------------------------------------------------------------

 

(v)“FDA” means the United States Food and Drug Administration or any successor
agency thereto.

(w)“Field” means intravesical delivery for treatment of cancers of the urinary
tract. The […***…] that […***…]

(x)“First Commercial Sale” means, on a country-by-country basis, the first sale
of a Licensed Product in such country for use or consumption by the general
public (following receipt of all Regulatory Approvals that are required in order
to sell such Licensed Product in such country) and for which any of UroGen or
its Affiliates or sublicensees has invoiced sales of such Licensed Product in
such country; provided, however, that the following shall not constitute a First
Commercial Sale: (a) any sale to an Affiliate or sublicensee, unless such
Affiliate or sublicensee is the last Person in the distribution chain of the
Licensed Product; (b) any use of such Licensed Product in clinical trials or
non-clinical development activities; or (c) any disposal or transfer of such
Licensed Product for a bona fide charitable purpose, compassionate use, or
samples.

(y)“HCR Security Agreement” means that certain Security Agreement dated as of
January 19, 2018 by and between Agenus Inc. and HealthCare Royalty Partners III,
L.P.

(z)“IB” means the investigator’s brochure for the Licensed Product or Agenus
Antibody, as applicable, as defined in 21 C.F.R. § 312.23(a)(5).

(aa)“ICH” means International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

(bb)“IND” means an investigational new drug application filed with the US Food
and Drug Administration pursuant to 21 C.F.R. §312 (as amended from time to
time) for authorization to commence Clinical Trials of a Licensed Product, and
the equivalent regulatory filing in countries outside of the United States.

(cc)“Initiation” means, with respect to a Clinical Trial, the administration of
the first dose of a Licensed Product to the first patient (or volunteer, as
relevant) participating in such Clinical Trial.

(dd)“Inventions” means all inventions, discoveries, improvements, Results and
other technology (whether or not patentable), and any intellectual property
rights therein, including Patent Rights, that are discovered, made, conceived or
reduced to practice in performance of this Agreement.

(ee)“Know-How” means any and all technical information that is not, as of the
date of disclosure, in the public domain or otherwise excluded pursuant to
Section 11.1(b), including information comprising or relating to data,
materials, results, inventions, improvements, protocols, formulas, processes,
methods, compositions, articles of manufacture, formulations, discoveries,
findings, know-how and trade secrets of any kind, including scientific,
pre-clinical, clinical, regulatory, manufacturing, marketing, financial and
commercial information or data, sequence information, vectors and host cells
that include DNA, in each case (whether or not patented or patentable) in
written, electronic or any other form now known or hereafter developed.

5

36165924.6

--------------------------------------------------------------------------------

 

(ff)“[…***…] Agreement” means that certain […***…] Agreement, entered into
[…***…], by and between […***…], […***…], the […***…], on behalf of itself and
[…***…].

(gg)“Licensed Know-How” means all Know-How Controlled by Agenus as of the
Effective Date pertaining to the Licensed Patent Rights and necessary or
reasonably useful in the Development, Manufacture or Commercialization of
the  Licensed Product.

(hh)“Licensed Patent Rights” means all rights in the Territory under (i) the
Patent Rights listed on Exhibit A, (ii) all Licensed Improvement Patent Rights,
(iii) all Patent Rights that issue from the foregoing, and (iv) all
continuations, continuations-in-part, divisionals, extensions, substitutions,
reissues, re-examinations and renewals of any of the Patent Rights listed in
(i)-(iii).

(ii)“Licensed Product” means (i)  any product containing the Agenus Antibody
formulated for intravesical delivery in the Field and (ii) any process that
incorporates or uses the foregoing.  Licensed Product excludes Additional
Actives owned or Controlled by Agenus.  Subject to the immediately preceding
sentence, Licensed Product may include Additional Actives.

(jj)“Lot” means the finished and vialed Agenus Antibody produced in a single
production run resulting from the use of a batch of bulk Agenus Antibody or a
portion thereof.

(kk)“MAA” means a Marketing Authorization Application, BLA, or similar
application, as applicable, and all amendments and supplements thereto,
submitted to the FDA, EMA, or any equivalent filing in a country or regulatory
jurisdiction other than the US or EU with the applicable Regulatory Authority,
to obtain marketing approval for a Licensed Product(s), in a country or in a
group of countries.

(ll)“Manufacture” or “Manufacturing” means, as applicable, all activities and
operations associated with the production, manufacture, supply, receipt,
processing, filling, finishing, inspections, testing, packaging, labeling,
shipping, warehousing, storage and handling of a Licensed Product or Agenus
Antibody as applicable, including: cell line development; process and
formulation development; process validation; stability and release testing;
manufacturing scale-up; pre-clinical, clinical and commercial manufacture and
supply; qualification and validation of Third Party contract manufacturers,
scale up, process and equipment validation, and initial manufacturing licenses,
approvals and inspections; analytical development and product characterization;
quality assurance and quality control development; testing and release;
packaging development and final packaging and labeling; shipping configurations
and shipping studies; and overseeing the conduct of any of the foregoing. When
used as a verb, “Manufacture” means to engage in Manufacturing.

6

36165924.6

--------------------------------------------------------------------------------

 

(mm)“Net Sales” means, with respect to a given period, the gross amount invoiced
for sales of Licensed Products during such period, in arm’s length sales by
UroGen or its Affiliates or licensees or sublicensees to Third Parties less, in
each case solely to the extent relating to such Licensed Products and solely to
the extent actually incurred, allowed, paid, accrued or specifically allocated
to the gross amount invoiced, and determined in accordance with the Accounting
Standards customarily utilized by the applicable Person in its business:

(i)normal and customary […***…], […***…] and […***…] actually given, […***…]
actually taken, […***…], […***…] or […***…] for […***…] Licensed Product,
[…***…] or […***…] of such Licensed Product;

(ii)[…***…], […***…], […***…], […***…], […***…], […***…] and […***…] (or the
equivalent thereof) actually given for Licensed Products granted to […***…] or
other […***…], […***…] or any other providers of […***…], […***…] (including
[…***…]) or other […***…], […***…] or […***…] or other similar […***…], or to
[…***…], […***…], […***…] and other […***…], including their […***…], or to
[…***…], […***…] or other trade customers;

(iii)reasonable and customary […***…], […***…] and other […***…] expenses, each
directly related to the sale of Licensed Products (if actually borne without
[…***…] from any […***…]);

(iv)[…***…], […***…] or […***…], […***…] and […***…], and all other […***…]
charges related to the sale of Licensed Products, in each case to the extent
that each such item is actually borne by […***…] or its […***…] or […***…]
without […***…] from any […***…] (but excluding […***…] properly […***…] or
[…***…] against the […***…] by […***…] or its […***…] or […***…] from such
sale);

(v)actual […***…] (but not […***…]% of Net Sales); provided, however, that the
amount of […***…] pursuant to this clause and actually […***…] in a subsequent
[…***…] shall be included in Net Sales for such subsequent […***…];

(vi)adjustments for […***…], […***…], […***…], […***…] or […***…] of […***…];
and

(vii)[…***…] in connection with […***…] or […***…] of the […***…] of […***…], as
amended), […***…] of the […***…] of […***…], as amended) or similar […***…] in
the United States and comparable […***…] in countries outside of the United
States.

Net Sales shall be calculated in accordance with […***…].  In the case of any
[…***…] or other […***…] for […***…], such as […***…] or […***…], of a product,
or part thereof, other than in an […***…] exclusively for […***…], Net Sales
shall be calculated as above on the value of the […***…] received or the […***…]
(if […***…]) of such product in the country of sale or […***…], as determined in
accordance with […***…].

7

36165924.6

--------------------------------------------------------------------------------

 

(nn)“Patent Rights” means all the rights and interests in and to all patents and
patent applications, underlying inventions, and patent term extensions or
restorations, in any jurisdiction in the applicable Territory, including
certificates of invention, applications for certificates of invention and
priority rights, provisional patent applications, divisionals, continuations,
substitutions, continuations-in-part, and all patents granted thereon; and all
re-examinations, re-issues, additions, renewals, extensions, confirmations or
registrations based on any such patent or patent application; and any extensions
or restorations by existing or future extension or restoration mechanisms,
including patent term extensions and supplementary protection certificates.

(oo)“Person” means any individual, partnership, limited liability company, firm,
corporation, association, trust, unincorporated organization or other entity.

(pp)“Prosecution” or “Prosecute” means, with respect to a particular Patent
Right, all activities associated with the preparation, filing, prosecution and
maintenance of such Patent Right, as well as re-examinations, reissues,
applications for patent term adjustments and extensions, supplementary
protection certificates and the like with respect to that Patent Right, together
with the conduct of interference, opposition, invalidation, reexamination,
reissue proceeding, post-grant review, inter partes review, derivation
proceeding or other similar administrative proceeding or administrative appeal
thereof, with respect to that Patent Right.

(qq)“Publication” means any publication in a scientific journal, any abstract to
be presented to any scientific audience not subject to confidentiality
obligations, any presentation at any scientific conference, including slides,
posters and texts of oral or other public presentations presented to an audience
not subject to confidentiality obligations, any other scientific presentation,
disclosure of a clinical trial on clinicaltrials.gov or similar clinical trial
registries, and any other oral, written or electronic disclosure directed to a
scientific audience not subject to confidentiality obligations, in each case
which pertains to the Licensed Product.

(rr)“Quality Agreement” means the quality agreement to be executed by the
Parties after the Effective Date with respect to cGMP Manufacturing of the
Agenus Antibody, as may be revised by mutual agreement of the Parties from time
to time.

(ss)“Qualified Subjects” means patients that meet the enrollment criteria for
the Clinical Trial as set forth in the applicable protocol.

(tt)“Registrational Trial” means any Clinical Trial of a Licensed Product that
(i) would satisfy the requirements of 21 C.F.R. 314.126 or corresponding foreign
regulations or (ii) that is intended to provide significant evidence data to
support the filing of an MAA for such Licensed Product.  

(uu)“Registrational Trial Recognition Date” means, with respect to a Clinical
Trial that does not constitute a Registrational Trial at the time of its
Initiation, the date on which the applicable Regulatory Authority recognizes (as
evidenced by written correspondence or meeting minutes of such Regulatory
Authority) that such Clinical Trial would support the filing of an MAA for a
Licensed Product.

8

36165924.6

--------------------------------------------------------------------------------

 

(vv)“Regulatory Approval” means, with respect to a product, any and all
approvals by a Regulatory Authority (including supplements, amendments),
permits, licenses, registrations and authorizations necessary for the
manufacture, distribution, use, promotion, marketing, transport, offer for sale,
sale or other commercialization of such product or components thereof in a
regulatory jurisdiction, leading up to and including marketing authorization,
including MAA approval; but excluding pricing or reimbursement approvals.

(ww)“Regulatory Authority” or “Regulatory Authorities” means, with respect to a
country, the regulatory authority or regulatory authorities of such country with
authority over the testing, manufacture, use, storage, importation, promotion,
marketing, pricing or sale of a product in such country, including the FDA and
the European Medicines Agency.

(xx)“Regulatory Submission” means documents and data submitted to a Regulatory
Authority to gain Regulatory Approval.

(yy)“Specifications” means the product specifications for the Agenus Antibody as
set forth in the master batch record.

(zz)“Subcontractor” means a Third Party contractor engaged by a Party to perform
certain obligations or exercise certain rights of such Party under this
Agreement on a fee-for-service basis, excluding all Sublicensees.

(aaa)“Sublicensee” means any Third Party to which a license to Exploit a
Licensed Product has been granted by UroGen (directly or through multiple
tiers), or who otherwise receives a sublicense of rights granted to UroGen
hereunder.

(bbb)“Sublicense Income” means the fair market cash value of any and all
consideration received by UroGen from a Sublicensee under or otherwise in
connection with any transaction or related transactions involving a sublicense
of rights hereunder, including without limitation license issue fees, option
fees and other licensing fees, milestone payments, royalties, equity securities
or other payments of any kind whatsoever, or any other consideration,
irrespective of the form of payment.  Notwithstanding the immediately preceding
sentence, specifically excluded from Sublicense Income is (i) any […***…] to
[…***…] or […***…] a […***…] or […***…] pursuant to a bona fide […***…] or
[…***…] agreement with such Sublicensee; or (ii) a […***…] of […***…] in […***…]
by said Sublicensee at […***…] (provided that any […***…] shall constitute
Sublicense Income) or (iii) amounts […***…] under a […***…] to […***…] shall not
be […***…] from Sublicense Income.

(ccc)“Territory” means all of the countries and territories of the world, but
excluding Argentina, Brazil, Chile, Colombia, Peru, Venezuela and their
respective territories and possessions.  In the event that any of the excluded
territories in the immediately preceding sentence is no longer subject to
[…***…] rights under contractual agreements, UroGen shall […***…] shall exist
for each excluded territory for […***…] from Agenus’ written notice to UroGen
that such territory has become […***…] from such […***…] rights.

(ddd)“Third Party” means any Person other than a Party or an Affiliate.

9

36165924.6

--------------------------------------------------------------------------------

 

(eee)“Valid Claim” means (a) a claim of an issued patent that has not expired or
been abandoned, or been revoked, held invalid or unenforceable by a patent
office, court or other governmental agency of competent jurisdiction in a final
and non-appealable judgment (or judgment from which no appeal was taken within
the allowable time period) and that is not admitted to be invalid or
unenforceable through reissue, disclaimer or otherwise (i.e., only to the extent
the subject matter is disclaimed or is sought to be deleted or amended through
reissue); or (b) a claim of a pending patent application that was filed in good
faith and has not been (i) abandoned, finally rejected or expired without the
possibility of appeal or refiling, or (ii) pending for more than […***…] years
since such claim was first presented in unamended form.

1.2Additional Definitions.  Each of the following definitions is set forth in
the section of this Agreement indicated below:

Term

Section

Abandoned Development

12.2(c)

Agenus Improvements

10.1

Agenus Improvement Patent Rights

10.1

Agenus Indemnified Parties

14.1

Agenus Results

6.4

Claims

14.1

Commercial Supply Agreement

3.2

Delivery

3.4

Development Plan

6.1

Disclosing Party

11.1(a)

Early Stage Development

6.1

Exchange Rate

9.6(e)

Exhibit D Documents

2.1

Exploit

5.1(a)

Force Majeure event

15.5

Forecast

6.1

Global Branding Strategy

8.2

10

36165924.6

--------------------------------------------------------------------------------

 

Indemnified Party

14.3

Initial Commercialization Plan

8.1

Licensed Improvement Patent Rights

10.1

Limited Approval

6.1

[…***…]

1.1(ff)

Losses

14.1

MAE

2.2(a)

Milestone Event

9.2

Minimum Sublicensee Payment

9.5

[…***…]

1.1(ff)

Other Improvement Patent Rights

10.1

Payment Statement

9.6(b)

Proceed with Development

9.2

Product Trademarks

8.2

Promotional Materials

8.3

Recipient

11.1(a)

Royalty

9.3

SDEA

7.5

Sell-Off Period

12.3(e)

Term

12.1

Upfront Payment

9.1

UroGen Improvements

10.1

UroGen Improvement Patent Rights

10.1

UroGen Indemnified Parties

14.2

 

11

36165924.6

--------------------------------------------------------------------------------

 

Article 2. COORDINATION AND DECISION MAKING

2.1Coordination.  Within 30 days of the Effective Date, Agenus shall provide
electronic copies of the documents described in Exhibit D (the “Exhibit D
Documents”) then in existence.  Each Party shall appoint one (1) representative
to act as a collaboration manager (each, a “Manager”) to coordinate activities
of the Parties under this Agreement.  The Parties shall meet at least once every
six (6) months to engage in in dialogue on mutually agreed subjects, pursuant to
an agenda to be circulated by the Managers at least ten (10) days prior to each
such meeting.  Coordination meetings shall be at such times and places as the
Parties mutually agree, and may be conducted in person or
telephonically.  Agenda topics may include UroGen’s progress under the
Development Plan, communications with Regulatory Authorities regarding the
Licensed Products, discussion of Results, adverse events and other material
matters relating to Clinical Trials, Publication opportunities and coordination
of Commercialization efforts and Agenus’ progress on monotherapy development
activities performed solely by or on behalf of Agenus.  In advance of each such
meeting, UroGen shall deliver an updated Development Plan to the Agenus Manager
together with a written report regarding Development, Manufacturing and
Commercialization activities in respect of Licensed Products since on the last
such meeting. and Agenus shall deliver any updates on Agenus’ progress on
monotherapy development activities performed solely by or on behalf of Agenus
and updates to Exhibit D Documents or any Exhibit D Documents not previously
provided.

2.2Decision-Making.  To the extent that the Parties disagree on matters relating
to the […***…] of […***…] in the […***…] in the […***…] pursuant to this
Agreement:

(a)Agenus shall have final decision-making authority with respect to all matters
that could reasonably be expected to have a material adverse impact on the
[…***…] of the Agenus Antibody (an “MAE”).  This shall include decision-making
authority with respect to any study UroGen wishes to conduct of the Agenus
Antibody in connection with a […***…], subject to any instructions UroGen is
mandated by the FDA to follow as part of its review or approval of a
[…***…].  By way of example and not limitation, an MAE […***…] a matter that
[…***…] be […***…] to impact the […***…] of the Agenus Antibody, but […***…] a
matter relating to the […***…], […***…] or […***…] of […***…] if the outcome of
the decision […***…] be […***…] to have a material adverse impact on […***…] of
the Agenus Antibody.  

(b)Subject to Section 2.2(a), UroGen shall have final decision-making authority
with respect to all matters directly relating to the […***…] or any […***…] by
UroGen.

(c)For all other matters, the matter shall be referred to the Chief Executive
Officers of each Party, or such other officer designated by the Chief Executive
Officer (each a “Senior Executive”) for their consideration. The Senior
Executives will discuss […***…] and use […***…] to resolve the matter referred
to them.  If the Senior Executives cannot reach a mutually acceptable decision
within […***…] after the issue was referred to them, then such matter may be
brought in any court of competent jurisdiction subject to Section 15.1.

12

36165924.6

--------------------------------------------------------------------------------

 

Article 3. SUPPLY OF AGENUS ANTIBODY

3.1Clinical Supply. Agenus shall use Commercially Reasonable Efforts to supply
to UroGen the gram quantities of Agenus Antibody required by UroGen at […***…]
of Agenus’ fully burdened costs as set forth in a schedule delivered to UroGen
in the form of Exhibit B (the “Cost Schedule”), plus all logistics, shipping,
and any VAT or other applicable transfer taxes.  Any changes to the costs set
forth in the Cost Schedule shall be identified in an updated Cost Schedule
delivered to UroGen annually, provided that any increase exceeding […***…] in
aggregate shall be disclosed to UroGen prior to implementation of such change.
Agenus may Manufacture and supply Agenus Antibody for such purpose either itself
or through the use of an Affiliate or Agenus Subcontractor.  All supplies of the
Agenus Antibody to UroGen shall be used solely in preclinical studies or
Clinical Trials in accordance with the Development Plan, as applicable, and
shall not be incorporated into any Licensed Product that is sold or offered for
sale.

3.2Commercial Supply.  On […***…] written request at any time after […***…] of
all […***…] set forth in Section […***…], the Parties shall use […***…] to enter
into a commercial supply agreement (the “Commercial Supply Agreement”) pursuant
to which […***…] will agree to […***…] to […***…] with […***…] of […***…] for
[…***…] in the […***…] , […***…] or […***…] of an […***…] or […***…].  The
Commercial Supply Agreement shall provide for […***…] at […***…] of […***…], as
set forth in a […***…] on a […***…] to […***…], […***…] all […***…], […***…],
and any […***…] or other applicable […***…], provided that any […***…] in
[…***…] shall be […***…] to […***…] prior to […***…] of […***…]. In addition,
the parties […***…] that the […***…] may reflect […***…] in […***…] as a result
of […***…].  The Parties shall endeavor to […***…] for a Commercial Supply
Agreement […***…] than […***…] after […***…] of the […***…] of the […***…],
provided that in the event that the Parties […***…] to […***…] on the terms for
said Commercial Supply Agreement, […***…] will assist […***…] in […***…] a
[…***…] of the […***…] at […***…]. In such a case, […***…].  

3.3Forecasting for Commercial Supply.  […***…] to […***…] into the […***…],
[…***…] shall use […***…] to […***…] (see definition in Section […***…]) the
[…***…] of […***…] that it […***…] to […***…] for the […***…] of
[…***…].  […***…] will work with […***…] to […***…] the best […***…] and […***…]
to […***…] the […***…] of […***…] that it […***…] to […***…] on an […***…] after
the […***…], and such […***…] will be […***…] into the […***…].

3.4Delivery.  Each preclinical or clinical order of Agenus Antibody shall be
shipped EXW (Incoterms 2010) Agenus’ designated Manufacturing facility, using a
common carrier selected by Agenus and reasonably acceptable to UroGen.  Title
and risk of loss for any order shall pass to UroGen upon the common carrier
taking possession of the shipment (“Delivery”). UroGen shall be responsible for
customs and other regulatory clearance of any Agenus Antibody, payment of all
tariffs, duties, customs, fees, expenses and charges payable in connection with
the import or export of the Agenus Antibody, and record-keeping in connection
with such import or export.

3.5Permits and Approvals.  During the Term, Agenus and its Third Party

13

36165924.6

--------------------------------------------------------------------------------

 

Manufacturing contractors will be responsible for maintaining any licenses,
permits and approvals necessary for the Manufacture of the Agenus Antibody in
accordance with the provisions of this Agreement and UroGen will be responsible
for maintaining any other licenses, permits and approvals necessary for the
Manufacture of the Licensed Product(s) in accordance with the provisions of this
Agreement.  Each Party will promptly notify the other Party if such Party
receives notice that any such license, permit, or approval is or may be revoked
or suspended.

Article 4. ACCEPTANCE AND REJECTION.

4.1Delivery.  Agenus warrants that at the time of Delivery, any Agenus Antibody
delivered for use in pre-clinical and Clinical Trials under this Agreement (a)
shall have been Manufactured in facilities compliant with cGMP to the extent
required under Applicable Laws for clinical grade investigational product,  (b)
shall be consistent with the Certificate of Analysis delivered with such Agenus
Antibody, and (c) shall be delivered free and clear of all liens and
encumbrances.  In connection with each Delivery of Agenus Antibody, Agenus shall
provide a true copy of the Certificate of Analysis generated on release of the
applicable Lot.

4.2Dispute Resolution.  UroGen shall accept shipments of Agenus Antibody in
accordance with the processes set forth in the Quality Agreement.  UroGen shall
promptly, before taking any steps toward Development or Manufacture of Licensed
Products, and in any event within […***…] days after receipt, notify Agenus of
any defective or incomplete shipment of Agenus Antibody. Agenus and UroGen will
attempt to resolve any dispute first through good faith discussions.  If such
dispute cannot be resolved within […***…] days and such dispute involves
non-conformity with Specifications, then UroGen may submit a sample of the
disputed Agenus Antibody associated with each Lot in dispute to an independent
testing laboratory agreeable to both Parties for analysis, under quality
assurance approved procedures, of the conformity of such sample with the
Specifications.  The costs associated with such analysis by such independent
testing laboratory will be shared equally by the Parties.

4.3Remedies.  UroGen acknowledges and agrees that, unless otherwise set forth in
the Commercial Supply Agreement, its sole remedy with respect to damaged or
destroyed quantities of Agenus Antibody or the failure of any Agenus Antibody
delivered pursuant to Section 3.1 to conform with Specifications is replacement
of the applicable quantity of Agenus Antibody.  UroGen hereby waives all other
remedies at law or in equity regarding the foregoing claims.  Agenus shall not
be liable for any failure to conform to Specifications if notice of such
non-conformity is not provided to Agenus within […***…] days after
Delivery.  […***…] for […***…] of […***…] pursuant to Section […***…] shall be
[…***…] of […***…] of any

14

36165924.6

--------------------------------------------------------------------------------

 

[…***…] to […***…] with […***…].

Article 5. LICENSES

5.1License Grant.  

(a)License to UroGen.  Subject to the terms and conditions of this Agreement and
any […***…] of […***…] and […***…], under the […***…] (as described in Section
5.3), and expressly conditioned on UroGen’s timely payment of the Upfront
Payment, Agenus hereby grants to UroGen during the Term a
nontransferable  (except as permitted in Section 15.2), sublicensable (subject
to Section 5.4), exclusive right and license under the Agenus IP (i) to develop,
make, have made and use, and (ii) to offer to sell, sell and/or import
(collectively (i) and (ii), “Exploit”) Licensed Products in the Field in the
Territory.  UroGen and its sublicensees shall be solely responsible for all
costs and expenses in connection with such Exploitation.  The foregoing license
does not include, and expressly prohibits, Development, Manufacture or
Commercialization of (a) any Additional Active owned or Controlled by Agenus,
unless mutually agreed upon in writing, or any method or use thereof owned or
Controlled by Agenus or (b) the Agenus Antibody, except as incorporated into a
Licensed Product.  For clarity, UroGen’s Development rights include the right to
formulate the Agenus Antibody supplied by Agenus into Licensed Products, but not
to otherwise engage in any Development or Manufacturing activities with respect
to the Agenus Antibody or any products other than Licensed Products containing
the Agenus Antibody.  All Agenus Antibody shall be supplied to UroGen by Agenus
pursuant to Article 3.  Notwithstanding the foregoing, in the event UroGen
requests […***…] of the […***…] of the Agenus Antibody to […***…] the
Development, Manufacture or Commercialization of a Licensed Product, Agenus will
(i) first, subject to any confidentiality obligations to Third Parties, use
[…***…] to provide UroGen all information that is reasonably requested by UroGen
with regard to the […***…] of the Agenus Antibody and that is necessary for the
Licensed Product, as well as provide reasonable assistance to the UroGen team
with any questions it may have in order for UroGen to make such […***…] to the
[…***…] of the Agenus Antibody in its […***…] or […***…], or (ii) second,
subject to its own […***…] that may exist at the time of such request, use
[…***…] to conduct such […***…] on a […***…] for […***…] and on […***…] and
[…***…] to be agreed upon between the Parties. For clarity, […***…] hereunder
will […***…] in any way should UroGen determine that a Licensed Product shall
also include […***…] not […***…] or […***…] by Agenus.

(b)License to Agenus.  Subject to the terms and conditions of this Agreement,
UroGen hereby grants to Agenus an […***…], […***…] (except as permitted in
Section 15.2), […***…] (solely in connection with Agenus […***…]), […***…] and
license under the […***…] that involve either (i) a […***…] of the Agenus
Antibody […***…] or (ii) the Agenus Antibody to […***…] the […***…]. The
foregoing license expressly […***…] of any […***…] or […***…] by […***…], or any
method or use thereof […***…] or […***…] by […***…].

5.2No Implied Licenses or Rights.  Except as expressly licensed in Section 5.1,
all rights in and to the Patent Rights or Know-How of each Party and its
Affiliates are hereby retained by such Party and its Affiliates.  For the
purposes of clarity, and notwithstanding any

15

36165924.6

--------------------------------------------------------------------------------

 

other provision of this Agreement, the licenses granted in Section 5.1(a) give
UroGen no rights to Exploit the Agenus IP or any Licensed Product outside of the
Field or the Territory, and the license granted in Section 5.1(b) gives Agenus
no rights to Exploit UroGen Improvement Patent Rights in the Field, nor any
rights to Exploit UroGen Patent Rights or Know-How other than the UroGen
Improvement Patent Rights.  Notwithstanding the exclusive licenses granted to
Licensee pursuant to Section 5.1(a), Agenus retains the right to practice under
the Agenus IP: (i) to exercise its rights and to perform (and to sublicense
Third Parties to perform) its obligations under this Agreement and (ii) for all
purposes other than the Exploitation of Licensed Products in the Field in the
Territory.

5.3[…***…] Agreement.  Without limiting the representations and warranties made
herein by Agenus with regard to its rights to exploit the Agenus Antibody,
UroGen acknowledges and agrees that certain of the […***…] has been […***…] to
[…***…] pursuant to the […***…] Agreement and is subject to the terms and
conditions thereof including but not limited to: (a) the […***…] and […***…]
with respect to […***…] of […***…] as provided in Sections […***…] and […***…]
of the […***…] Agreement, (b) […***…] under Section […***…] of the […***…]
Agreement, and (iii) obligations of […***…] as provided in Section […***…] of
the […***…] Agreement.  In the event of any conflict or inconsistency between
any applicable provision of this Agreement and such provisions of the LICR
Agreement, such provisions of the […***…] Agreement shall prevail with respect
to the relevant […***…] to […***…] by […***…] pursuant to the […***…]
Agreement.  Nothing in the immediately preceding sentence shall serve to waive
any representation made by Agenus to UroGen herein with regard to UroGen’s
[…***…] to […***…] the Agenus Antibody, nor UroGen’s right to enforce such
representations and seek applicable remedies for material breaches thereof. For
purposes of clarity, all obligations of […***…], […***…] or […***…], that do not
attach to […***…] of Agenus under the […***…] Agreement shall be the sole
responsibility of Agenus.

5.4Sublicensing.

(a)Sublicense Grant.  Subject to the terms and conditions of this Agreement,
Agenus hereby grants to UroGen the right to sublicense all or any of UroGen’s
licensed rights to and under the Agenus IP to one or more Third Parties subject
to Agenus’ prior written approval of the identity of each proposed Sublicensee,
not to be unreasonably withheld or delayed.

(b)Scope of Sublicense.  No sublicense may exceed the scope of rights granted to
UroGen hereunder.  UroGen shall require all sublicenses to be in writing and to:
(a) include an agreement by the Sublicensee to be bound by the terms and
conditions of this Agreement including an audit right by Agenus of the same
scope as provided in Section 9.7, (b) acknowledge Agenus’ right to enforce its
rights in the Agenus IP as set forth herein; (c) provide that the term of the
sublicense thereunder may not extend beyond the Term; and (d) indicate that
Agenus is a third party beneficiary and entitled to enforce the terms and
conditions of the sublicense in the event UroGen fails to do so.  UroGen shall
enforce all sublicenses at its cost and shall be responsible for the acts and
omissions of its Sublicensees.

(c)Licensee Liability.  Notwithstanding any sublicense agreement, UroGen shall
remain primarily liable to Agenus for all of UroGen’s duties and obligations
contained in

16

36165924.6

--------------------------------------------------------------------------------

 

this Agreement, including the payment of all Royalties due pursuant to Section
9.3.  Any act or omission of a Sublicensee that would be a breach of this
Agreement and not timely cured (to the extent curable) if committed or omitted
by UroGen will be a breach by UroGen if not timely cured (to the extent
curable).  Each sublicense agreement must contain a right of termination by
UroGen for the Sublicensee’s: (a) breach of any payment or reporting obligations
affecting Agenus; (b) participation in a Licensed Patent Right Challenge; (c)
violation of any US export control Laws in connection with the sale or
distribution of any Licensed Product; or (d) breach of any other terms or
conditions of the sublicense agreement which breach would constitute a breach of
this Agreement if UroGen failed to comply therewith.  In the event of a
Sublicensee breach of these obligations, and if after a reasonable cure period
provided in the sublicense agreement, not to exceed […***…] Days without Agenus’
written consent, the Sublicensee fails to cure the Sublicensee breach, UroGen
fails to cure such breach, or the breach is otherwise not capable of being
cured, then UroGen shall terminate the sublicense agreement by written notice to
the Sublicensee within five (5) Business Days thereafter and concurrently
provide a copy of such notice to Agenus.  In the event the Sublicensee breach
does not cause Agenus to be in breach of its upstream obligations, then such
termination of the sublicense by UroGen will cure the breach by UroGen.  In the
event the Sublicensee breach causes Agenus to be in breach of its upstream
obligations, such termination will only cure the breach by UroGen if (i) the
breach is capable of being cured and (ii) the termination also cures any
corresponding breach by Agenus of its upstream obligations.

(d)Copy of Sublicense Agreement.  UroGen shall deliver to Agenus a true,
complete and correct copy of each sublicense agreement entered into by UroGen,
and any modification or termination thereof, within […***…] days following the
applicable execution, modification, or termination of the sublicense agreement,
provided that UroGen may redact any confidential or proprietary information
contained therein that is not necessary for Agenus to determine UroGen’s
compliance with this Agreement.

Article 6. DEVELOPMENT

6.1Development Plan.  Within […***…] days of the delivery of the Exhibit D
Documents pursuant to the first sentence of Section 2.1, UroGen shall deliver a
copy of its proposed written plan describing in reasonable detail the proposed
program of its initial Development for the first therapeutic indication of the
Licensed Product(s).  The initial Development Plan will focus on anticipated
[…***…] and […***…] (“Early Stage Development”) with an overview of UroGen’s
[…***…] and […***…] for Licensed Products (“Development Plan”) for Agenus’
review.  During Early Stage Development UroGen plans to screen Agenus Antibody
for incorporation into or admixture with UroGen’s proprietary sustained release
gel formulation(s) known as RTGel™ or other proprietary or licensed
technologies.  Once a determination has been made by UroGen regarding whether
Agenus Antibody is the lead candidate for use in development of the Licensed
Product the next Development Plan update shall include the strategy for the
initial Clinical Trials and the regulatory plan to support such Clinical Trials
for such Licensed Product, as well as a rolling forecast of the quantity of
Agenus Antibody that UroGen expects to need for preclinical studies and Clinical
Trials (the “Forecast”) of the Licensed Product.  The Forecast shall cover the
remainder of the calendar year in which the Development Plan was approved and
the […***…] years thereafter.  The Forecast shall be divided into […***…] and
shall include a delivery

17

36165924.6

--------------------------------------------------------------------------------

 

schedule for the first […***…] .  Such Forecast shall become effective, along
with the associated delivery schedule, following written approval by Agenus of
the Forecast or update thereto.  Agenus shall have a […***…] to […***…] (or
[…***…] for) each Development Plan only in connection with (a) matters that
present a […***…] of […***…] to the Agenus Antibody or (b) matters that have a
[…***…] on Agenus’ ability to […***…] the Agenus Antibody set forth in the
[…***…] (collectively, Agenus’ “[…***…]”).  The initial Development Plan shall
be updated at least […***…] by UroGen and submitted to Agenus for review and
[…***…] not later than […***…] of each […***…] during the Term.  Each updated
Development Plan shall include any proposed modifications to the previously
approved Forecast, an overall plan for all major Development tasks remaining to
be accomplished prior to Regulatory Approval to the extent such tasks are known
or can reasonably be ascertained, as well as a reasonably detailed clinical plan
for each proposed Clinical Trial. The Parties acknowledge and anticipate that
the Development Plan will be […***…] and […***…] for near term activities, and
will initially be […***…] and […***…] for activities further out in the
future.  Notwithstanding any of the above with regard to […***…] and […***…],
Agenus’ […***…] rights shall not be unreasonably withheld or delayed.

6.2Responsibility.  UroGen shall use Commercially Reasonable Efforts to Develop
and obtain Regulatory Approvals for at least one Licensed Product in the Field
and in the Territory in accordance with the Development Plan.  

6.3Compliance.  In performing any Development activities for the Licensed
Product, each Party hereto shall comply, and shall ensure any Persons performing
work on behalf of UroGen comply, with all Applicable Law, including cGCP, the
Health Insurance Portability and Accountability Act of 1996, Federal Food, Drug
and Cosmetic Act, the Public Health Service Act, the Health Information
Technology for Economic and Clinical Health Act, P.L. No. 111-005, Part I, Title
XIII, Subpart D, 13401 through 13409, the Sunshine Act and federal anti-kickback
statute (42 U.S.C. 1320a-7(h) and the related safe harbor regulations, and the
Limitation on Certain Physician Referrals, also referred to as the “Stark Law”
(42 U.S.C. 1395 (nn)) and all applicable anti-bribery laws, and in each case,
any ex-US equivalent.

6.4Data Sharing.  The Parties will exchange information reasonably relevant for
regulatory filings for the Licensed Product or otherwise relating to the safety
or efficacy of Licensed Products through the coordination meetings described in
Section 2.1.  In addition, UroGen will provide Agenus […***…] written updates
regarding Development activities of the License Products, together with […***…]
of all relevant […***…] (but excluding the […***…] and […***…] details of
[…***…] created under this Agreement) and […***…] data (the “Results”) including
as reasonably requested for Agenus to meet all applicable regulatory reporting
requirements.  UroGen will maintain all Results in validated computer systems
that are compliant with 21 C.F.R. §11.  All Results delivered to Agenus shall
first be de-identified for patient protected information (unless otherwise
agreed by the Parties in writing) whether the Clinical Trial is conducted by
UroGen, its Affiliate or a Third Party.  In the event of a […***…] , UroGen
shall provide access to all other data related to the Clinical Trial in
accordance with procedures set forth in Section 7.2, including […***…], […***…],
[…***…] and any […***…] thereof relevant to any […***…].  UroGen shall ensure
that any agreement it or its Affiliates enters into with any Third Party
regarding the Licensed Product or its components shall include data sharing
obligations for such Third Party as necessary to permit

18

36165924.6

--------------------------------------------------------------------------------

 

UroGen to comply with the obligations set forth in this Section 6.4 but subject
to any confidential requirements of existing confidentiality agreements or, if
required, the execution of new confidentiality agreements in order to share
relevant data.  In addition, Agenus will provide UroGen […***…] regarding
[…***…] performed solely by or on behalf of Agenus related to […***…] of the
Agenus Antibody, together with copies of all relevant […***…] and
[…***…].  Agenus will provide UroGen with copies of Exhibit D Documents not
previously provided on a regular basis.  Agenus and UroGen agree to update the
documents to be provided pursuant to Exhibit D on an as-needed basis, such
agreement not to be unreasonably withheld, to include any additional documents
that may be reasonably necessary for UroGen to meet all applicable regulatory
reporting requirements or mutually agreed agenda items for the coordination
meetings pursuant to Section 2.1.  The Parties may agree to share other such
information based on mutual agreement. Agenus will maintain all […***…] in
validated computer systems that are compliant with […***…].  All […***…]
delivered to UroGen shall first be […***…] for […***…] (unless otherwise agreed
by the Parties in writing) whether the […***…] is conducted by […***…], its
[…***…] or a […***…].  In the event of a […***…], […***…] shall provide access
to all other data related to the […***…] in accordance with procedures set forth
in Section 7.2, including […***…], […***…], […***…] and any […***…] thereof
relevant to any […***…].  The Parties agree that, from […***…], they will use
[…***…] to work with each other upon request to […***…] with those […***…],
[…***…], or other […***…] that have the right to […***…], […***…] or […***…] the
Agenus Antibody in their respective […***…] or in their […***…] and […***…] for
the purpose of […***…] that may be useful to all parties concerned.

Article 7. REGULATORY MATTERS

7.1Responsibility.  UroGen shall be solely responsible for, at UroGen’s cost and
expense, preparing, filing and maintaining, and shall own, the Regulatory
Approvals, IB, IND and other regulatory filings for the Licensed Product in the
Field and in the Territory. UroGen shall keep the Agenus Manager informed of
scheduled meetings, teleconferences and other interactions with regulators
relevant to the Licensed Product.  

7.2Data Retention and Documentation.  Each Party, at its own costs, shall be
responsible for archiving all relevant and required original documentation in
its possession or control related to the Clinical Trials and Manufacturing under
this Agreement, including batch records, raw data and results in relation to the
use in Clinical Trials, Manufacturing and control of each Agenus Antibody or
Licensed Product.  The Parties shall keep all original lab notebooks for the
longer of ten (10) years or as required by Applicable Law and shall keep all
such notebooks up to date in accordance with each Party’s standard practices.
Further details shall be delineated in the Quality Agreement.

7.3Audits.

(a)By UroGen.  No more than once per twelve (12) month period or more frequently
as reasonably required to address any quality issues, and upon not less than
thirty (30) days’ prior written notice, Agenus will, and will use Commercially
Reasonable Efforts to ensure that its Third Party manufacturers will,
accommodate UroGen’s reasonable request to inspect the parts of the facilities
where the Manufacture of the Agenus Antibody is carried out in order to

19

36165924.6

--------------------------------------------------------------------------------

 

assess compliance with cGMP, and audit the Agenus books and records directly
related to the Manufacture of such Agenus Antibody.  Such audits and inspections
shall take place during normal business hours and not exceed two (2) Business
Days.  Such audits and inspections shall be conducted in a manner that minimizes
interruption of Manufacturing activities.  Persons inspecting or auditing the
facilities, books or records shall be required to enter into separate
confidentiality agreements, if not expressly covered by this Agreement and shall
abide by the safety protocols and standard operating procedures of the audited
facility while on site.

(b)By Agenus.  No more than once per twelve (12) month period or more frequently
as reasonably required to address any quality issues, and upon not less than
thirty (30) days’ prior written notice, UroGen will: (a) accommodate Agenus’
reasonable request to inspect the parts of the facilities where the Licensed
Product is Manufactured and audit the UroGen books and records directly related
to the Manufacture of the Licensed Product.  UroGen will also permit Agenus, and
shall require its Affiliates and Persons performing work on any Clinical Trials
to permit Agenus, to inspect any study sites and to audit the books and records
of such Persons to determine compliance with Section 6.3.  Such audits and
inspections shall take place during normal business hours and not exceed two (2)
Business Days.  Such audits and inspections shall be conducted in a manner that
minimizes interruption of UroGen’s or the study site’s operations.  Persons
inspecting or auditing the facilities, books or records shall be required to
enter into separate confidentiality agreements, if not expressly covered by this
Agreement, and shall abide by the safety protocols and standard operating
procedures of the audited facility while on site.

7.4Inspections of Manufacturing Facilities by Regulatory Authorities.  

(a)Agenus Antibody Manufacturing.  In connection with any audit by a Regulatory
Authority relating to the Clinical Trial or the Licensed Product, Agenus will
reasonably accommodate requests to, and will use Commercially Reasonable Efforts
to ensure that its Third Party manufacturers will, allow representatives of any
Regulatory Authority to inspect the relevant parts of facilities where the
Manufacture of the Agenus Antibody is carried out and to inspect batch records
and related documentation to verify compliance with cGMP and Applicable Law, and
will promptly notify UroGen of the scheduling of any such inspection directly
relating to the Manufacture of Agenus Antibody being supplied under this
Agreement, as well as any deficiencies identified and remediation plans with
respect thereto.  Persons inspecting or auditing such facilities, books or
records shall be required to enter into separate confidentiality agreements and
to abide by the safety protocols and standard operating procedures of the
audited facility while on site.

(b)Licensed Product Manufacturing.  In connection with any audit by a Regulatory
Authority relating to the Clinical Trial or the Licensed Product, UroGen (or its
Third Party manufacturer) will reasonably accommodate requests to allow
representatives of any Regulatory Authority to inspect the relevant parts of
facilities where the Manufacture of the Licensed Product is carried out and to
inspect batch records and related documentation to verify compliance with cGMP
and Applicable Law, and will promptly notify Agenus of any deficiencies
identified and remediation plans with respect thereto.  To the extent allowable
under Applicable Law, Persons inspecting or auditing such facilities, books or
records shall be required to enter into separate confidentiality agreements and
to abide by the safety protocols and

20

36165924.6

--------------------------------------------------------------------------------

 

standard operating procedures of the audited facility while on site.

7.5Adverse Events Reporting.  UroGen shall be responsible for reporting all
safety related events for the Licensed Product to appropriate Regulatory
Authorities according to the Applicable Law and provide all necessary safety
reporting information to ensure Agenus meets all applicable regulatory reporting
obligations.  Agenus shall be responsible for reporting all safety related
events, including annual reporting obligations, for the Agenus Antibody to the
appropriate Regulatory Authorities according to Applicable Law.  UroGen and
Agenus shall keep each other reasonably informed of any adverse reactions, or
other material safety findings related to the Licensed Product or Agenus
Antibody.  The Parties shall coordinate adverse event reporting in accordance
with a Safety Data Exchange Agreement to be entered into by the Parties after
the Effective Date, as it may be amended by the Parties from time to time
(“SDEA”).  

7.6Rights of Reference.  

(a)For UroGen.  Agenus hereby grants, and will cause its Affiliates and Third
Party licensees and sublicensees to grant, to UroGen and its Affiliates a “Right
of Reference,” as that term is defined in 21 C.F.R. §314.3(b) (or any successor
rule or analogous law recognized outside of the United States), to, and a right
to copy, access, and otherwise use, all information and data included in the
BMF, IB, IND and Regulatory Approval for the Agenus Antibody controlled by
Agenus solely as required for filing and approval of an IND for the Licensed
Product, and Agenus will provide, and will cause its Affiliates and Third Party
contractors, as applicable, to provide, a signed statement or letter of
authorization to this effect, if requested by UroGen, in accordance with 21
C.F.R. §314.50(g)(3) (or any successor or analogous law outside of the United
States). For purposes of clarity, UroGen may use and permit reference to such
data as UroGen reasonably determines to be required by the applicable Regulatory
Authority in respect of the UroGen Improvements.

(b)For Agenus.  UroGen hereby grants, and will cause its Affiliates and Third
Party licensees and sublicensees to grant, to Agenus and its Affiliates a “Right
of Reference,” as that term is defined in 21 C.F.R. §314.3(b) (or any successor
rule or analogous law recognized outside of the United States), to, and a right
to copy, access, and otherwise use, all information and data included in the
BMF, IB, IND, Regulatory Approval or other regulatory documentation for the
Licensed Product, but excluding UroGen proprietary information which is
formulation specific as developed in the Licensed Products, and UroGen will
provide, and will cause its Affiliates and Third Party licensees and
sublicensees to provide, a signed statement or letter of authorization to this
effect, if requested by Agenus, in accordance with 21 C.F.R. §314.50(g)(3) (or
any successor or analogous law outside of the United States).  For purposes of
clarity, Agenus may use and permit reference to such data as Agenus reasonably
determines to be required by the applicable Regulatory Authority in respect of
the Agenus Antibody.  Agenus further agrees to discuss strategies and procedures
regarding its own independent Commercialization activities with respect to the
Agenus Antibody (but for clarity not the Exploitation activities of Agenus
partners, sublicensees or other Third Parties regardless of whether such
Exploitation activities are done in coordination with Agenus).

21

36165924.6

--------------------------------------------------------------------------------

 

Article 8. COMMERCIALIZATION

8.1General.  The Parties agree to discuss strategies and procedures regarding
the Commercialization of the Licensed Products in the Field and in the Territory
in accordance with Section 2 provided that, subject to Section 2.2(a), UroGen
shall have the sole right in its sole discretion to make any final decisions
relating to the Commercialization of the Licensed Products in the Field and in
the Territory.  Prior to […***…] of any […***…] for a Licensed Product, UroGen
shall deliver to Agenus for review a […***…] and […***…] for conducting
Commercialization activities (the “[…***…]”).  The […***…] shall be […***…] from
[…***…] as UroGen shall deem […***…]. UroGen shall use Commercially Reasonable
Efforts, […***…] , to […***…] Licensed Products in the Field and in the
Territory (subject to Section 6.2) in accordance with the Commercialization
Plan.

8.2Branding.  UroGen shall provide all proposed […***…] and related […***…] for
[…***…] (“[…***…]”) to Agenus for review and discussion.  All uses of the
[…***…] to identify and/or in connection with the […***…] of […***…] shall be in
accordance with applicable Regulatory Approvals and all Applicable Laws.  The
Parties shall cooperate to ensure that UroGen’s […***…] activities with respect
to […***…] are consistent with […***…] for the Agenus Antibody, which […***…]
will share with UroGen at UroGen’s request.  UroGen shall ensure that […***…]
activities pursuant to this Agreement do not result in the infringement,
dilution or other violation of any Third Party trademark or other proprietary
rights, are permissible under Applicable Law in the applicable jurisdiction, and
would not be deemed as immoral, scandalous, misleading and/or confusing to a
reasonable consumer in such jurisdiction.

8.3Promotional Materials.  UroGen shall be responsible for the creation,
preparation, production, reproduction and filing with the applicable Regulatory
Authorities, of relevant written sales, promotion and advertising materials
relating to Licensed Products (“Promotional Materials”) for use in the Field and
in the Territory.  All such Promotional Materials shall be compliant with
Applicable Law.  Upon request, UroGen shall periodically share representative
Promotional Materials with Agenus.  Further, upon request, Agenus will
periodically share representative samples of its own written sales, promotion
and advertising materials relating to its own proprietary products that
incorporate the Agenus Antibody (but for clarity not the sales, promotion or
advertising materials of Agenus’ partners, sublicensees or other Third Parties
regardless of whether such materials are produced in coordination with Agenus).
The Parties agree that, from […***…], they will use […***…] efforts to work with
each other upon request to […***…] with those […***…], […***…], or other […***…]
that have the […***…] to […***…], […***…] or […***…] the Agenus Antibody in
their respective […***…] or in their […***…] and […***…] to discuss the […***…],
[…***…] or […***…] of the Licensed Product or their […***…] for the purpose of
[…***…] that may be useful to all […***…].

8.4Sales and Distribution.  UroGen shall be solely responsible for handling all
returns of Licensed Products as well as all aspects of Licensed Product order
processing, invoicing and collection, distribution, inventory and receivables of
Licensed Products sold.  

8.5Recalls, Market Withdrawals or Corrective Actions.  In the event that any
Regulatory Authority issues or requests a recall or takes a similar action in
connection with a Licensed Product sold during the Term, or in the event UroGen
or any of its Affiliates or

22

36165924.6

--------------------------------------------------------------------------------

 

Sublicensees determines that an event, incident or circumstance has occurred
that may result in the need for a recall or market withdrawal, UroGen shall
advise Agenus thereof by telephone, facsimile or e-mail as promptly as
practicable, but in any event within twenty-four (24) hours and prior to public
disclosure of such recall, market withdrawal or corrective action
conducted.  UroGen, in consultation with Agenus, shall decide whether to conduct
a recall, market withdrawal or similar action and the manner in which any such
recall shall be conducted.  Agenus shall make available all of its pertinent
records that may be reasonably requested by UroGen in order to effect a
recall.  […***…] shall […***…] all […***…] and […***…] that may be incurred in
connection with any Licensed Product recall or withdrawal […***…] to the […***…]
the recall is […***…] to Agenus Antibody supplied pursuant to Section […***…] in
accordance with the Commercial Supply Agreement.

Article 9. FINANCIAL TERMS

9.1Upfront Payment.  On the Effective Date, UroGen shall pay to Agenus a one
(1)-time nonrefundable and noncreditable payment of Ten Million Dollars
($10,000,000) in immediately available funds (the “Upfront Payment”) by wire
transfer, in accordance with wire instructions to be provided in writing by
Agenus to UroGen on or before the Effective Date.  The parties understand and
agree that initiation of a […***…] on the […***…] does not […***…] that […***…]
shall be […***…] on […***…]; provided, however, that if Agenus does not […***…]
such […***…] on the […***…], UroGen will use its […***…] to ensure that Agenus
[…***…] the […***…] no later than the day […***…] the […***…].  For the
avoidance of doubt, […***…] will not […***…] of its obligation to pay the
[…***…] on the […***…] so long as […***…] the […***…] no […***…] than the day
[…***…] the […***…].

9.2Milestone Payments.  Upon the first occurrence of any of the following
milestones events with respect to a Licensed Product, UroGen shall pay Agenus
the corresponding non-refundable, non-creditable amounts:

Milestone Event

Payment

(i)[…***…] of the […***…] in the […***…]

$[…***…]

(ii)[…***…] following completion of […***…]

$[…***…]

(iii)[…***…]

$[…***…]

(iv)[…***…] of […***…] or […***…] for […***…] in the […***…]

$[…***…]

(v)[…***…] or […***…] in the […***…]

$[…***…]

(vi)[…***…] of […***…] for […***…] in the […***…] or any one of the following:
[…***…], […***…], […***…], […***…] or […***…]

$[…***…]

(vii)[…***…] in the […***…] or any one of the following: […***…], […***…],
[…***…], […***…] or […***…]

$[…***…]

(viii)No later than […***…] after […***…] of the […***…] in which […***…] of all
[…***…] exceeds […***…]

$[…***…]

(ix)No later than […***…] after […***…] of the […***…] in which […***…] of all
[…***…] exceeds […***…]

$[…***…]

(x)No later than […***…] after […***…] of the […***…] in which […***…] of all
[…***…] exceeds […***…]

$[…***…]

 

23

36165924.6

--------------------------------------------------------------------------------

 

For the sake of clarity, notwithstanding anything to the contrary, these
milestone payments are intended to be made once whether or not there is one
Licensed Product or more than one Licensed Product.

UroGen shall notify Agenus in writing within […***…] calendar days following the
achievement of each event above (“Milestone Event”) excluding Milestone Event
[…***…] which will require UroGen to […***…] Agenus in […***…] within
[…***…].  With respect to Milestone Events […***…] and […***…], such […***…]
shall include either a […***…] that UroGen will proceed with […***…] of […***…]
or a […***…] of […***…] pursuant to Section […***…] of this Agreement.  Absent
such […***…], UroGen shall be deemed to have made a decision to proceed with
[…***…] and the applicable […***…] shall be […***…] with respect to Milestone
Event […***…] or […***…], as applicable.  Following Agenus’ receipt of such
notice, Agenus shall invoice UroGen for the applicable payment and UroGen shall
pay the amount indicated above within […***…] Business Days after delivery of
such invoice.  Upon achievement of any Milestone Event, any previously listed
Milestone Event for which the applicable Milestone Payment has not been paid and
should have been paid shall be due together with the Milestone Payment due in
connection with such achieved Milestone Event.  Further, if a […***…] does not
constitute a […***…] at the time of its […***…], such […***…] shall be deemed a
[…***…] and the Milestone Event shall be deemed achieved (to the extent not
previously achieved) on the […***…] for such […***…].

9.3Royalties.  Beginning on the First Commercial Sale of any UroGen Licensed
Product in a country, and ending upon expiration or termination of the Term,
UroGen will pay Agenus a royalty on Net Sales of the Licensed Product by UroGen
and its Affiliates in such country, calculated by multiplying the applicable
royalty rate by the aggregate amount of Annual Net Sales of such Licensed
Product in the Territory during the applicable calendar year (the “Royalty”):

Annual Net Sales of Licensed Product

Royalty Rate

[…***…] of […***…]

14%

[…***…] of […***…]

[…***…]

[…***…] of […***…]

20%

9.4Royalty Reductions.

(a)Patent Expiration.  The Royalty due and payable to Agenus for Net Sales of a
Licensed Product in a country in the Territory pursuant to Section 9.3 shall be
reduced, on a Licensed Product-by-Licensed Product and country-by-country basis,
by […***…]%) of the amount otherwise due on those Net Sales of Licensed Product
in such country accrued at the earlier of (i) expiration of the last-to-expire
Licensed Patent Rights in such country having a Valid Claim that Covers such
Licensed Product or (ii) entry of the first corresponding Biosimilar Product
that achieves a market share of more than […***…] ([…***…]%) in such country in
a […***…] .

(b)Royalties Payable to Third Parties.  If after the Effective Date and during
the Term UroGen in its good faith judgment believes that it is necessary to
obtain a license from any Third Party under any Patent Controlled by such Third
Party in order to Exploit the Agenus Antibody in any Licensed Product (but not
to Exploit any other component or process of a Licensed Product) in any country
in the Territory in the Field, then UroGen may deduct from the

24

36165924.6

--------------------------------------------------------------------------------

 

Royalty payment that would otherwise have been due with respect to Net Sales of
such Licensed Product in such country in a particular calendar quarter an amount
equal to […***…] ([…***…]%) of the royalties paid by UroGen to such Third Party
pursuant to such license on sales of such Licensed Product in such country
during such calendar quarter, subject to Section 9.4(c).

(c)Royalty Floor.  Notwithstanding the foregoing, during any calendar quarter in
the Term for a Licensed Product in a particular country in the Territory, the
operation of Sections 9.4(a) and 9.4(b) shall not reduce the final Royalty rate
to less […***…] ([…***…]%).

9.5Sublicense Income.  UroGen shall pay to Agenus […***…] ([…***…]%) of
Sublicense Income received.  Except as otherwise agreed to by the Parties in
writing, Licensed Product sales by Sublicensees shall not be subject to, and
shall not be included in the calculation of, Royalties payable to Agenus
pursuant to Section 9.3, and all royalties collected by UroGen from Sublicensees
shall constitute Sublicense Income.  Notwithstanding the foregoing, the Parties
agree that aggregate Sublicense Income amounts paid to Agenus in respect of a
Sublicensee during any calendar quarter may not fall below the equivalent of
[…***…] ([…***…]%) of Net Sales by such Sublicensee during such calendar quarter
(the “Minimum Sublicensee Payment”).  

9.6Payment Terms and Royalty Statements.

(a)Allocation.  The Upfront Payment and all Milestone Payments hereunder shall
be deemed to be allocated in the manner set forth on Schedule 9.6 hereto.

(b)Payment Statements.  Starting on the date of First Commercial Sale of a
Licensed Product or earlier receipt of Sublicense Income by UroGen, its
Affiliates or Sublicensees, UroGen shall furnish to Agenus a quarterly written
report for each calendar quarter no later than […***…] following completion of
each calendar quarter showing  all payments due to Agenus pursuant to Sections
9.3 and 9.5 (“Payment Statement”) for the relevant Quarterly Period including:

(i)the gross amount invoiced by UroGen or any of its Affiliates to any Third
Party for the sale to such Third Party of Licensed Products;

(ii)the calculation of Net Sales, including the applicable Royalty rate and the
type and amount of all deductions and offsets allocated with respect to such Net
Sales;

(iii)the calculation of Sublicense Income payments due, including the type and
amount of all Sublicense Income and reasonably detailed information on each
Sublicensee’s Net Sales;

(iv)if applicable, the exchange rate, as defined in 9.6(e) used for calculating
any Royalties and the Sublicense Income; and

(v)such other particulars as are reasonably necessary for an accurate accounting
of the payments due pursuant to this Agreement.

25

36165924.6

--------------------------------------------------------------------------------

 

(c)Invoicing.  

(i)Agenus shall invoice UroGen, its Affiliates and Sublicensees for all
Royalties, Sublicensing Income payments and any other sums payable under this
Agreement within […***…] days following the delivery of each Payment Statement
for the applicable calendar quarter.

(ii)Agenus shall invoice UroGen, its Affiliates and Sublicensees for supply of
Agenus Antibody: (x) as to […***…] ([…***…]%) of the estimated cost (as
calculated pursuant to Section 3.1) at least […***…] days prior to the
forecasted […***…], and (y) as to the remainder of such cost upon Delivery of
such supply.  

(iii)UroGen, its Affiliates and Sublicensees shall pay each invoice within
[…***…] days after receipt.  Any overdue payments to Agenus by UroGen under this
Agreement will accrue interest on a daily basis at a rate of […***…] per month,
compounded monthly (or the maximum legal interest rate allowed by Applicable
Law, if less) from and after such date and UroGen shall be responsible for
reasonable legal fees and expenses incurred by Agenus in connection with the
collection thereof.

(d)Cancellation.  The Forecast for supply of Agenus Antibody may be adjusted in
accordance with Section 6.1, and Agenus will use good faith efforts to
accommodate all UroGen reasonable requests with respect to increases in supply
requirements.  With respect to any approved Forecast, UroGen, its Affiliates and
Sublicensees may cancel supply of an amount of Agenus Antibody set forth therein
provided such supply has a forecasted delivery date that is at least […***…]
full calendar quarters after the date that such cancellation is
requested.  Cancellation on notice shorter than […***…] days’ notice from the
[…***…] shall result in a cancellation fee calculated by […***…] (i) the […***…]
of the cancelled supply […***…] (ii) the […***…] set forth below, based on the
date of notice of cancellation:

▪Notice of cancellation […***…] days and […***…] days[…***…]

▪Notice of cancellation […***…] days and […***…] days[…***…]

▪Notice of cancellation […***…] days[…***…]

(e)Currency.  UroGen, its Affiliates and Sublicensees shall make all payments in
US dollars by wire transfer of immediately available funds to a bank account to
be designated in writing by Agenus.  For the purpose of converting the local
currency in which any royalties or other payments arise into US dollars, the
rate of exchange to be applied (“Exchange Rate”) shall be the rolling three (3)
month average exchange rate as published by OANDA.

9.7Audit Rights.  For a period of three (3) years following each calendar year,
UroGen will keep, and will cause its Affiliates and sublicensees to keep, full,
true and accurate books and records limited to all particulars relevant to the
calculation of Net Sales of Licensed Products and Sublicense Income payments
(including the relevant statements obtained from its Affiliates and
Sublicensees) in sufficient detail to enable Agenus to verify the amounts
payable to it or by it under this Agreement.  Agenus will have the right, not
more than once during any calendar year and at its own expense, to have the
books and records of UroGen and its Affiliates audited by an independent
certified public accounting firm reasonably acceptable to both Parties.  Audits
under this Section 9.6(c) will be conducted at the principal place of business
of the financial personnel with responsibility for preparing and maintaining
such records, during normal business hours, upon at least thirty (30) calendar
days’ prior written notice, and for the

26

36165924.6

--------------------------------------------------------------------------------

 

sole purpose of verifying amounts payable by or to Agenus under this
Agreement.  Agenus will cause its accounting firm to enter into a reasonably
acceptable confidentiality agreement with the audited Person(s).  If the audit
demonstrates that the UroGen has not paid all royalties owing to Agenus
hereunder, UroGen will pay any such underpayment to Agenus promptly and in any
event within ten (10) Business Days thereafter.  Further, if the amount at issue
is greater than […***…] of the amount owed to Agenus with respect to the audited
period, then UroGen will reimburse Agenus for the reasonable out-of-pocket cost
of the audit.

9.8Taxes. All payments due to Agenus from UroGen pursuant to this Agreement will
be paid without any deduction for any VAT, withholding or other taxes that
UroGen or its Affiliates or sublicensees may be required to pay to any tax
authorities.  Agenus will use reasonable efforts to assist UroGen to minimize
and obtain all available exemptions from such VAT, withholding or other
taxes.  If UroGen is required to pay or Agenus is required to report, any such
VAT, withholding or other taxes, then UroGen will increase the amount of any and
all payments under this Agreement upon which such VAT, withholding or other
taxes are due as may be necessary so that after making any payments in respect
of any such VAT, withholding or other taxes Agenus receives an amount equal to
the sum that it would have received had no such VAT, withholding or other taxes
been required to be paid on such amount.  UroGen will promptly provide to Agenus
applicable receipts evidencing payment of such VAT, withholding or other taxes
and other documentation reasonably requested by Agenus.

Article 10. INTELLECTUAL PROPERTY

10.1Ownership of Program Technology.  Agenus shall own any and all Inventions
made (i) solely, as between the Parties, by employees, officers, contractors,
consultants or agents (“Representatives”) of Agenus (“Agenus Improvements”), and
any Patent Rights therein (“Agenus Improvement Patent Rights”) and (ii) by
Representatives of Agenus in conjunction with Representatives of UroGen (“Joint
Improvements”), and any Patent Rights therein (“Joint Improvement Patent
Rights”). UroGen hereby assigns and agrees to assign to Agenus all its right,
title and interest in and to the Joint Improvements and the Joint Improvement
Patent Rights. UroGen shall own any and all Inventions made solely, as between
the parties, by Representatives of UroGen (“UroGen Improvements”), and any
Patent Rights therein (“UroGen Improvement Patent Rights”).  All Agenus
Improvement Patent Rights and Joint Improvement Patent Rights that are necessary
or reasonably useful for the Development, Manufacture or Commercialization of
the Licensed Product (the “Licensed Improvement Patent Rights”) shall be
included in the Licensed Patent Rights licensed to UroGen hereunder.

10.2Ownership Disputes.  The Parties will attempt in good faith to resolve any
disputes regarding ownership of Inventions, and all Patent Rights and any other
intellectual property rights therein.  In the event the Parties are unable to
resolve such dispute through escalation to Senior Executives of the Party, such
dispute will be resolved by litigation in a court of competent jurisdiction.

10.3Prosecution, Enforcement and Defense of Patent Rights.  

(a)Agenus shall have the first right, at its discretion, to Prosecute, enforce
and defend throughout the world any Agenus Improvement Patent Rights. In any
jurisdiction

27

36165924.6

--------------------------------------------------------------------------------

 

where Agenus chooses not to Prosecute Agenus Improvement Patent Rights, UroGen
shall have the right, subject to the terms and conditions of this Agreement and
any retained rights of Agenus’ upstream licensors, […***…] and […***…], under
the […***…] Agreement, to cause Agenus to Prosecute such Agenus Improvement
Patent Rights, provided that (i) such Prosecution would not in Agenus’
reasonable determination adversely affect Agenus’ Patent Rights strategy and
(ii) UroGen shall reimburse Agenus for all reasonable out of pocket expenses
incurred in connection with such Prosecution.  UroGen in its sole discretion may
provide notice that it no longer wishes to reimburse such Prosecution expenses
and Agenus shall either cease to incur additional expenses in connection with
such Prosecution or shall continue at Agenus’ own expense.  

(b)UroGen shall have the first right, at its discretion, to Prosecute throughout
the world any Joint Improvement Patent Rights, provided that if Agenus
reasonably determines in good faith that Prosecution of any Joint Improvement
Patent Rights as proposed by UroGen would reasonably be expected to materially
and adversely impact the Agenus IP, then Agenus shall have the right to cause
UroGen to Prosecute or abandon such Joint Improvement Patent Rights in
accordance with Agenus’ Patent Rights strategy.  In any jurisdiction where
UroGen chooses not to Prosecute Agenus Improvement Patent Rights, Agenus shall
have the right, subject to the terms and conditions of this Agreement, to cause
UroGen to Prosecute such Joint Improvement Patent Rights, provided that Agenus
shall reimburse UroGen for all reasonable out of pocket expenses incurred in
connection with such Prosecution.  Agenus in its sole discretion may provide
notice that it no longer wishes to reimburse such Prosecution expenses and
UroGen shall either cease to incur additional expenses in connection with such
Prosecution or shall continue at UroGen’s own expense.  The Parties shall work
together to agree upon the strategy to enforce and/or defend any Joint
Improvement Patent Rights.  Approval of both Parties in writing shall be
required prior to the enforcement and/or defense of any Joint Improvement Patent
Rights.

(c)UroGen shall have the sole right, at its discretion, to Prosecute, enforce
and defend throughout the world any UroGen Improvement Patent Rights.

(d)With respect to Licensed Improvement Patent Rights, the Party responsible for
Prosecution shall consult with and keep the other Party fully informed of
material issues relating to the Prosecution of such Patent Rights, and shall
furnish to the other Party copies of documents relevant to such Prosecution in
sufficient time prior to the filing of such document to allow for review and
comment by the other Party and, to the extent possible in the reasonable
exercise of its discretion, the Party responsible for Prosecution shall
incorporate all of such comments.

(e)Notwithstanding anything in this Agreement to the contrary, Agenus shall use
Commercially Reasonable Efforts to pursue and maintain Licensed Patent Rights in
the jurisdictions indicated in Exhibit C.

10.4Cooperation.  Each Party hereby agrees to provide to the other Party all
reasonable assistance and cooperation reasonably necessary to enable such other
Party to undertake Prosecution, enforcement and defense of Patent Rights as
contemplated by this Agreement, including: (a) to cause its employees, and to
use reasonable efforts to cause its

28

36165924.6

--------------------------------------------------------------------------------

 

licensees, sublicensees, independent contractors, agents and consultants, to be
reasonably available to the other Party (or to the other Party’s authorized
attorneys, agents or representatives); (b) to endeavor in good faith to
coordinate its efforts with the other Party to minimize or avoid interference
with the Prosecution, enforcement and defense of the other Party’s Patent Rights
that are subject to this Agreement; (c) to provide any necessary powers of
attorney and executing any other required documents or instruments required to
give effect to the terms of this Agreement; and (d) to cause its employees, and
to use reasonable efforts to cause its licensees, sublicensees, independent
contractors, agents and consultants, to provide any and all information required
for the other Party to comply with its relevant duties of disclosure as required
by Applicable Law in the United States or any other jurisdiction.

10.5Challenges to Licensed Patent Rights.  Neither UroGen nor any of its
Affiliates or Sublicensees shall institute or actively participate as an adverse
party in, or otherwise provide material support to, any legal action or
administrative proceeding in the Territory to invalidate or limit the scope of
any Licensed Patent Right claim or obtain a ruling that any Licensed Patent
Right claim is unenforceable or not patentable or that any Licensed Product does
not infringe one or more claims of any Licensed Patent Right (“Licensed Patent
Right Challenge”) until the expiration of eighty (80) Business Days after UroGen
serves on Agenus written notice of UroGen’s or any UroGen Affiliate’s or
Sublicensee’s intention to bring or participate in a Licensed Patent Right
Challenge.  UroGen shall also provide to Agenus a complete written disclosure of
each and every basis then known to UroGen or any UroGen Affiliate or Sublicensee
for the Licensed Patent Right Challenge and shall provide Agenus with a copy of
any document or publication that UroGen or any UroGen Affiliate or Sublicensee
may use in connection with the Licensed Patent Right Challenge.  UroGen’s
failure to comply with this provision will constitute a material breach of this
Agreement.  If a claim of a Licensed Patent Right is adjudged to be not invalid
by a governmental authority of competent jurisdiction, the Royalty rates and
Sublicense Income payments due Agenus under this Agreement will be doubled with
respect to Net Sales of Licensed Products occurring and sublicenses executed on
or after the initiation of the Licensed Patent Right Challenge.

10.6Responsibility.  It is understood and agreed that UroGen is solely
responsible for searching for, identifying, evaluating or obtaining access to,
Patent Rights Controlled by Third Parties (expressly excluding the Agenus IP)
that may be infringed by the Development, Manufacture or Commercialization of
the Licensed Product in accordance with this Agreement.  Agenus shall have no
responsibility or liability to UroGen with respect to such Third Party Patent
Rights.  In the event that either Party receives any notice of potential
infringement of any Third Party Patent Rights as a result of, or otherwise
impacting, the Exploitation of the Licensed Product, it shall promptly notify
the other Party.

Article 11. CONFIDENTIALITY

11.1Confidential Information.

(a)Obligations.  In connection with the performance of their respective
obligations under this Agreement, each Party (the “Disclosing Party”) may,
itself or through its Affiliates or designees, disclose certain Confidential
Information to the other Party (the “Recipient”) or its Affiliates or designees.
During the Term and for a period of ten (10) years

29

36165924.6

--------------------------------------------------------------------------------

 

thereafter, except as provided herein, the Recipient shall maintain all
Confidential Information of the Disclosing Party in strict confidence and shall
not use such Confidential Information for any purpose, except that the Recipient
may disclose or permit the disclosure of any such Confidential Information to
its Affiliates and sublicensees, or its or their respective directors, officers,
employees, consultants, advisors and agents, on a need-to-know basis, who in
each case are obligated to maintain the confidential nature of such Confidential
Information on terms no less stringent than those of this Article 11.  In
addition, the Recipient may use or disclose Confidential Information of the
Disclosing Party in exercising the Recipient’s rights hereunder or to fulfill
its obligations and/or duties hereunder; provided that such disclosure is made
to a Person who is obligated to confidentiality and non-use obligations no less
rigorous than those of this Article 11.

(b)Exceptions.  The obligations of confidentiality and non-use set forth above
shall not apply to the extent that the Recipient can demonstrate that the
relevant Confidential Information of the Disclosing Party: (i) was publicly
known prior to the time of its disclosure under this Agreement; (ii) became
publicly known after the time of its disclosure under this Agreement other than
through acts or omissions of the Recipient, its Affiliates or sublicensees in
violation of this Agreement; (iii) is or was disclosed to the Recipient or any
of its Affiliates by a Third Party having no obligation of confidentiality with
respect to such Confidential Information; (iv) is independently developed by the
Recipient or any of its Affiliates without access to such Confidential
Information as evidenced by written records; or (v) was known by Recipient or
any of its Affiliates at the time of receipt from Disclosing Party or any of its
Affiliates as documented by Recipient’s or any of its Affiliate’s records.

(c)Mandatory Disclosures.  In addition, the Recipient or any of its Affiliates
may disclose Confidential Information of the Disclosing Party to the extent
necessary to comply with Applicable Law or a court or administrative order;
provided that the Recipient provides to the Disclosing Party prior written
notice of such disclosure, to the extent reasonably possible, and that the
Recipient takes all reasonable and lawful actions to obtain confidential
treatment for such disclosure and, to the extent possible, to minimize the
extent of such disclosure.

(d)Permitted Disclosures.  In addition, a Party may disclose (and, in connection
therewith, use) Confidential Information of the other Party, if such disclosure:

(i)subject to the provisions of Section 11.2(a), is made to Regulatory
Authorities solely to the extent necessary to gain or maintain approval (A) to
conduct Clinical Trials of the Licensed Product in accordance with the terms and
conditions of this Agreement, (B) by Agenus (with such disclosure right only
applicable to Agenus) to Manufacture or Commercialize the Agenus Antibody or (C)
by UroGen (with such disclosure right only applicable to UroGen), to Develop,
Manufacture or Commercialize the Licensed Product as provided hereunder;

(ii)is made to its Affiliates, sublicensees, agents, consultants, or other Third
Parties (including service providers) in connection with a bona fide transaction
for an assignment of this Agreement, a licensing transaction related to the
Agenus Antibody or Licensed Product under this Agreement, a loan, financing or
investment, or an acquisition, merger, consolidation or similar transaction (or
for such Persons to determine their interest in

30

36165924.6

--------------------------------------------------------------------------------

 

performing such activities or entering into such transactions), in each case on
the condition that any Third Parties to whom such disclosures are made agree to
be bound by confidentiality and non-use obligations no less rigorous than those
contained in this Agreement; or

(iii)consists entirely of Confidential Information previously approved by the
Disclosing Party for disclosure by the Recipient.

(e)Responsibility.  Each Recipient shall be responsible for any breach of the
obligations of this Section 12.1 by any Person to whom such Recipient or its
Affiliate disclosed the Disclosing Party’s Confidential Information.

11.2Publicity; Terms of this Agreement.

(a)Publicity.  Except as required by judicial order or Applicable Law, or as set
forth below, neither Party may make any public announcement or other public
disclosure or issue any press release referring to this Agreement, the
transactions contemplated hereby or a Licensed Product, or relating to any
Inventions or Patent Rights therein that are owned or co-owned by the other
Party and that constitute Confidential Information, without the prior approval
of the other Party.  The Party preparing any such public announcement shall
provide the other Party with a draft thereof at least […***…] prior to the date
on which such Party would like to make the public announcement.  The contents of
any previously approved disclosure shall not require subsequent approval
provided that the duplicated language is substantially unmodified and is
presented in its original context.  Notwithstanding the foregoing, either Party
may use the other Party’s name to make factual public statements as to the
existence of this Agreement and the relationship between the Parties.  Except as
expressly set forth herein, neither Party may use the name or trademark of the
other Party or its employees in any press release, advertising or promotional
materials without the prior express written permission of the other Party.

(b)Regulatory Reporting.  Notwithstanding the terms of this Article 11, either
Party will be permitted to disclose the existence and terms of this Agreement to
the extent required or advisable, based on the advice of such Party’s legal
counsel, to comply with Applicable Law, including the rules and regulations
promulgated by the US Securities and Exchange Commission (“SEC”) or any other
governmental authority.  Notwithstanding the foregoing, before disclosing this
Agreement or any of the terms hereof pursuant to this Section 11.2(a), to the
extent practicable given the circumstances of the disclosure, the Parties will
consult with each other on the terms of this Agreement for which confidential
treatment will be sought in making any such disclosure.

11.3Publications. UroGen shall have the right to make disclosures pertaining to
a the Licensed Product in Publications in accordance with the following
procedure:  UroGen shall provide Agenus with an advance copy of the proposed
Publication, and Agenus shall then have […***…] prior to submission of any
Publication in which to recommend any changes it reasonably believes are
necessary to preserve any Patent Rights or Know-How belonging in whole or in
part to Agenus.  If Agenus informs UroGen that such Publication, in the
non-publishing Party’s reasonable judgment, could be expected to have a material
adverse effect on any patentable invention owned by or licensed, in whole or in
part, to Agenus, or on any Know-How which is Confidential Information of Agenus,
UroGen shall delay or prevent such

31

36165924.6

--------------------------------------------------------------------------------

 

Publication as follows: (i) with respect to an Invention, such Publication shall
be delayed sufficiently long (not to exceed an additional […***…]) to permit the
timely preparation and filing of a patent application; and (ii) with respect to
Know-How which is Confidential Information of Agenus, such Know-How shall be
deleted from the Publication.  

11.4Return of Confidential Information.

(a)Return.  Upon the expiration or termination of this Agreement, upon request,
the Recipient will return to the Disclosing Party or destroy all Confidential
Information, materials (including the Agenus Antibody) and embodiments of
Know-How received by the Recipient or any of its Affiliates from the Disclosing
Party or any of its Affiliates (and all copies and reproductions thereof). In
addition, the Recipient and its Affiliates will destroy: (a) any notes, reports
or other documents prepared by the Recipient which contain Confidential
Information of the Disclosing Party; and (b) any Confidential Information of the
Disclosing Party (and all copies and reproductions thereof) which is in
electronic form or cannot otherwise be returned to the Disclosing Party.

(b)Destruction.  Nothing in this Section 11.4 will require the alteration,
modification, deletion or destruction of archival tapes or other electronic
back-up media made in the ordinary course of business; provided that the
Recipient and its Affiliates will continue to be bound by its obligations of
confidentiality and other obligations under this Article 11 with respect to any
of the Disclosing Party’s Confidential Information contained in such archival
tapes or other electronic back-up media.  Any requested destruction of the
Disclosing Party’s Confidential Information will be certified in writing to the
Disclosing Party by an authorized officer of the Recipient supervising such
destruction.

(c)Retained Copy.  Notwithstanding the foregoing, (i) the Recipient and its
Affiliates may retain one copy of the Disclosing Party’s Confidential
Information solely for the purpose of determining the Recipient’s continuing
obligations under this Article 11 and (ii) the Recipient and its Affiliates may
retain the Disclosing Party’s Confidential Information and its own notes,
reports and other documents to the extent reasonably required (x) to exercise
the rights of the Recipient expressly surviving expiration or termination of
this Agreement; (y) to perform the obligations of the Recipient expressly
surviving expiration or termination of this Agreement; or (z) for regulatory or
archival purposes. Notwithstanding the return or destruction of the Disclosing
Party’s Confidential Information, the Recipient shall continue to be bound by
its obligations of confidentiality and other obligations under this Article 11.

Article 12. TERM AND TERMINATION

12.1Term.  The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless extended by mutual agreement of the Parties or
earlier terminated in accordance with Section 12.2, shall continue in full force
and effect for each Licensed Product and country in the Territory on a Licensed
Product-by-Licensed Product and country-by-country basis until the later of (a)
expiration of the last to expire Valid Claim of a Licensed Patent Right that
Covers a Licensed Product in such country and (b) fifteen (15) years after the
First Commercial Sale of

32

36165924.6

--------------------------------------------------------------------------------

 

the Licensed Product in such country.

12.2Termination.

(a)For Material Breach.  Either Party may, without prejudice to any other
remedies available to it in law or equity, terminate this Agreement in the event
that the other Party has materially breached a provision under this
Agreement.  The breaching Party will have […***…] days after written notice
thereof was provided to the breaching Party by the non-reaching Party to remedy
such default.  Any such termination will become effective at the end of such
[…***…] day period unless the breaching Party has cured any such breach or
default prior to the expiration of such […***…] day period or the parties have
agreed otherwise.

(b)For Convenience. UroGen shall have the right to terminate this Agreement for
any reason on one hundred eighty (180) days’ written notice to Agenus, which
termination shall be effective on the later of (i) expiration of such notice
period or (ii) completion of all wind-down activities and […***…] of all […***…]
to Agenus.

(c)For Abandoned Development.  If at any time prior to the First Commercial Sale
of any Licensed Product, (i) UroGen has substantially ceased to conduct
Development of Licensed Products for nine (9) consecutive months, and (ii) such
inactivity was not in response to a requirement imposed by a Regulatory
Authority and was not due to a Force Majeure event, and (iii) Agenus has
complied with its obligations under this Agreement during such period, then
UroGen shall be deemed to have abandoned Development of Licensed Products
(“Abandoned Development”).  In the event of Abandoned Development, either Party
may terminate this Agreement on sixty (60) days’ written notice to the other
Party.

12.3Consequences of Termination.  In the event that this Agreement is terminated
pursuant to Section 12.2, the following provisions shall apply:

(a)Supply.  Agenus shall have no further obligation to supply to UroGen, its
Affiliates or their respective Sublicensees and Subcontractors with Agenus
Antibody.

(b)Rights of Reference.  The right of reference under Section 7.6(a) shall
terminate automatically and the right of reference under Section 7.6(b) shall
survive indefinitely.

(c)License Termination.  Within thirty (30) days after termination or expiration
of this Agreement, UroGen shall:

(i)Submit a Payment Statement to Agenus, and any payments due Agenus will become
immediately payable with submission of the final Payment Statement;

(ii)Immediately cease all activities concerning, including all practice and use
of, the Licensed Patent Rights and Licensed Know-How, except as expressly
permitted under Section 12.3(e) and

(iii)Return to Agenus all documents and tangible materials (and any copies)
containing, reflecting, incorporating, or based on Agenus’ Confidential
Information; permanently erase such Confidential Information from its computer
systems; and certify in

33

36165924.6

--------------------------------------------------------------------------------

 

writing to Agenus that it has complied with the requirements of this Section
12.3(c).

(d)Sublicenses.  Upon any termination of this Agreement, any sublicense that was
in effect immediately prior to such termination, and such Sublicensees’ rights
under such sublicenses, will survive termination, with Agenus as the
Sublicensee’s direct licensor; provided that such Sublicensee: (i) is not the
cause of a breach that resulted in the termination of this Agreement and is not
itself in breach of obligations under its sublicense or this Agreement other
than such obligations as neither affect nor relate to Agenus, the Licensed
Patent Rights, or the Licensed Know-How; and (ii) within sixty (60) days after
termination of this Agreement provides written notice to Agenus of its election
to continue its sublicense as a direct license from Agenus and of its agreement
to assume all obligations (including obligations for payment) contained in its
sublicense agreement as direct obligations of the Sublicensee to Agenus.  Any
sublicense granted by UroGen must contain provisions corresponding to those of
this section regarding termination and the conditions of the continuation of any
sublicense.

(e)Inventory.  If termination occurs at any time after Regulatory Approval of
the Licensed Product, then for a period of […***…] after the effective date of
the expiration or earlier termination of this Agreement (other than termination
by Agenus pursuant to Section 12.2(a) or Section 12.2(c)) (the “Sell-Off
Period”), UroGen will have the right to sell or otherwise dispose of all
existing Licensed Products in its possession and to complete the manufacture of
and sell all Licensed Products in the course of manufacture as of the effective
date of such expiration or termination.  UroGen shall ensure that all sales of
Licensed Products during the Sell-Off Period are in accordance with the
applicable terms and conditions of this Agreement, including the Royalty and
reporting obligations under Article 9.

12.4Survival in All Cases.  Termination of this Agreement will be without
prejudice to or limitation on any other remedies available to nor any accrued
obligations of either Party. In addition, Sections 7.6(b), Sections 9.6(c)–9.8
Article 10, Article 11, Sections 12.3–12.4, Sections 13.4–13.5, Article 14 and
Sections 15.1, 15.4, 15.7 and 15.10, together with related definitions, will
survive any expiration or termination of this Agreement.

Article 13. REPRESENTATIONS AND WARRANTIES

13.1Mutual Representations and Warranties.  In addition to the representations
and warranties set forth elsewhere in this Agreement, each Party represents,
warrants, and covenants to the other Party that:

(a)it is duly incorporated or organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, and has all requisite
power and authority, corporate or otherwise, to execute, deliver and perform
this Agreement;

(b)the execution and delivery of this Agreement and the performance by it of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action and shall not violate (i) such Party’s organizational
documents, (ii) any agreement, instrument or contractual obligation to which
such Party is a party or by which it is bound, (iii) any requirement of any
Applicable Law, or (iv) any order, writ, judgment, injunction, decree,
determination or award of any court or governmental agency presently in effect
applicable to

34

36165924.6

--------------------------------------------------------------------------------

 

such Party;

(c)this Agreement is a legal, valid and binding obligation of such Party
enforceable against it in accordance with its terms and conditions, except as
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization, moratorium or other laws relating to or affecting creditors’
rights generally and by general equitable principles; and

(d)neither Party, nor any of such Party’s employees, officers, independent
contractors, consultants or agents who will render services relating to a
Licensed Product: (i) has ever been debarred or is subject to debarment or
received notice from FDA of an intent to debar or has been convicted of a crime
for which an entity or person could be debarred under 21 U.S.C. Section 335a; or
(ii) has ever been under indictment for a crime for which a person or entity
could be debarred under said Section 335a.  If during the Term a Party has
reason to believe that it or any of its employees, officers, independent
contractors, consultants or agents rendering

services relating to a Licensed Product: (x) is or will be debarred or convicted
of a crime for which a person or entity could be debarred under 21 U.S.C.
Section 335a; or (y) is or will be under indictment for a crime for which a
person or entity could be debarred under Section 335a, then such Party shall
immediately notify the other Party of same in writing; and

(e)as of the Effective Date, it is not currently bound by any agreement with any
Third Party, or by any outstanding order, judgment, or decree of any court or
administrative agency that restricts it from granting to such other Party the
rights set forth in this Agreement.

13.2Additional Representations of Agenus.  Agenus represents and warrants and
covenants to UroGen that, as of the Effective Date:

(a)Agenus shall Manufacture and supply Agenus Antibody pursuant to Section 3.1
in accordance with, and subject to the terms and conditions of, this Agreement
and, as applicable, the SDEA and the Quality Agreement.

(b)Agenus has not […***…] to any […***…], and to Agenus’ knowledge […***…] and
[…***…] have not […***…] to any […***…], any […***…] or other […***…] under the
[…***…] and […***…] that are in conflict with the terms and conditions of this
Agreement.

(c)The Patent Rights identified on Exhibit A and the Licensed Know-How
constitute all rights Controlled by Agenus as of the Effective Date that are
necessary for the Exploitation of the Agenus Antibody as a monotherapy in the
Field in the Territory.

(d)To the knowledge of Agenus, the use of the Agenus Antibody in Agenus’
business as currently conducted does not infringe the intellectual property
rights of any Third Party.

35

36165924.6

--------------------------------------------------------------------------------

 

(e)Ownership; Sufficiency.  Agenus holds the right to grant UroGen the exclusive
license granted pursuant to Section 5.1(a) under the Licensed Patent Rights and
has […***…] to […***…], jointly with […***…] and […***…], free and clear of any
[…***…], […***…], […***…], […***…] or any other […***…] in the […***…] in the
[…***…] of all […***…] have been […***…] and […***…].  The […***…] listed on
[…***…] are […***…] to the […***…] between […***…] and […***…] of […***…]. To
the knowledge of Agenus, all […***…] are […***…] and […***…]. Agenus has no
[…***…] of […***…] that may […***…] the […***…] or […***…] of any […***…]. All
[…***…], […***…], […***…] and other […***…] that are or have […***…] with
[…***…] have been […***…] by or on […***…]. Provided that […***…] is in […***…]
with this […***…], […***…] will have any […***…] to […***…] to […***…] of
[…***…].

(f)Prosecution Matters.  There are no inventorship challenges, opposition or
nullity proceedings or interferences declared, commenced or provoked, or to the
knowledge of Agenus, threatened, with respect to any […***…].  Agenus and, to
the knowledge of Agenus, entities involved in the prosecution of the […***…]
(such as […***…], […***…], as well as all attorneys, inventors, agents and
others involved in prosecution) are in compliance with their duty of candor and
disclosure to the United States Patent and Trademark Office and any foreign
patent office requiring such disclosure with respect to all patent applications
filed by or on behalf of Agenus and have made no material misrepresentation in
such applications.  Agenus has no knowledge of any information that would
preclude Agenus or any […***…] from having clear title to the […***…].  

(g)Protection Measures.  Agenus has taken reasonable measures to protect the
proprietary nature of the Licensed Patent Rights and Licensed Know-How, and to
maintain in confidence all trade secrets and information comprising a part
thereof.  To the […***…] of […***…], there has been no: (i) […***…] of any
[…***…] in the […***…], […***…] or […***…] of […***…], or (ii) […***…] of
[…***…] wherein […***…] to the […***…] has been […***…] without […***…] to a
[…***…].  

(h)[…***…].  There has been no […***…], […***…] or […***…], or, to the […***…]
of […***…], […***…] of any of the […***…] ([…***…] any […***…] that a […***…]
under any […***…] is or may be […***…]) in […***…] the […***…], […***…] by
[…***…] any […***…], […***…] or […***…] of any […***…] or […***…] rights of any
[…***…], and there […***…] or […***…] for […***…] or […***…] by […***…] from any
[…***…], […***…], […***…], […***…] or any other […***…] in […***…] with the
[…***…].  

(i)Infringement of Agenus’ Rights.  To the knowledge of Agenus, no third party
(including, without limitation, any current or former employee, founder,
inventor of any of the Licensed Patent Rights, or consultant to Agenus) is
infringing, violating or misappropriating any of the Licensed Patent Rights or
Licensed Know-How and no third party has any right to Commercialize the Licensed
Patent Rights and Licensed Know-How in the Field in the Territory or to conduct
human clinical trials of any Licensed Product without the prior written consent
of Agenus, its Affiliates or sublicensees, as applicable.  

36

36165924.6

--------------------------------------------------------------------------------

 

(j)Employee and Inventor Assignments.  Each employee of Agenus and its
Affiliates, and any Agenus inventor of the Licensed Patent Rights has executed a
valid and binding written agreement expressly assigning to Agenus, or an
Affiliate thereof, as appropriate, all right, title and interest in any
inventions and works of authorship, whether or not patentable, invented,
created, developed, conceived and/or reduced to practice during the term of such
employee’s employment and all Patents and Know-How rights therein.  An […***…]
was […***…] with regard to the […***…] and to […***…], the […***…] is […***…].

(k)[…***…].  […***…] has neither […***…], […***…] nor […***…] any […***…],
[…***…], […***…] or […***…] from any […***…], […***…], […***…] or […***…] or
[…***…] or […***…] in […***…] with the […***…] or […***…] of the […***…].  To
the […***…] of […***…], […***…] and […***…] have […***…], […***…] nor […***…]
any […***…], […***…], […***…] or […***…] from any […***…], […***…], […***…] or
[…***…] or […***…] or […***…] in […***…] with the […***…] or […***…] of the
[…***…].

(l)[…***…] that (i) the […***…] it is […***…] in this Section […***…] to […***…]
are […***…] to […***…] to […***…] this […***…] and […***…] the […***…]; and (ii)
[…***…] is […***…] these […***…] to its […***…].  In the […***…] that a […***…]
of […***…] in a […***…] and […***…] that […***…] regarding these […***…],
[…***…] shall be […***…] to […***…] and […***…] pursuant to Section […***…] to
the […***…] of any […***…] from such […***…], along with any other […***…] or
[…***…] to such […***…].  For the avoidance of doubt, […***…] shall have […***…]
to […***…] for any […***…] of this Section […***…] a […***…] and […***…] from a
[…***…] of […***…] that […***…].

13.3Additional Representations of UroGen.  UroGen represents, warrants and
covenants to Agenus that:

(a)It shall not, and shall ensure that its Affiliates and Sublicensees shall
not, engage in any Exploitation activities relating to the Licensed Products or
the Agenus Antibody outside of the Territory or outside of the Field.

(b)It has not received any notice or threat of any claim, suit, action, or
proceeding, and has no knowledge or reason to know of any information, that
could: (a) invalidate or render unenforceable any claim of any Licensed Patent
Right; (b) prove that the Licensed Products are not covered by any claim of any
Licensed Patent Right; or (c) cause any claim of any Licensed Patent Right to
fail to issue or be materially limited or restricted as compared with its
currently pending scope.

(c)Neither UroGen nor its Affiliates, nor any Person working on any Clinical
Trial on behalf of UroGen or its Affiliates, has been disqualified or has
received notice of disqualification from receiving investigational drugs or test
articles pursuant to 21 C.F.R. §§ 312.70 or 812.119, 21 C.F.R. §§ 56.120, 56.121
or 21 C.F.R. Part 58, or sanctioned by a Federal Health Care Program (as defined
in 42 U.S.C. Sec. 1320 a-7b(f)), including, but not limited to the federal
Medicare or a state Medicaid program, or suspended, excluded, sanctioned or
otherwise declared ineligible from any federal agency or program, or has any
reason to believe such disqualification, suspension, exclusion, sanction or
ineligibility procedures could be

37

36165924.6

--------------------------------------------------------------------------------

 

instituted.  UroGen shall ensure all Persons working on any Clinical Trial will
disclose such information pertaining to such disqualification, suspension,
exclusion, sanction or ineligibility to UroGen.  In the event that during the
Term, any such Person (i) becomes so disqualified, suspended, excluded,
sanctioned or ineligible, or (ii) receives notice of an action or threat of an
action with respect to such disqualification suspension, exclusion, sanction or
ineligibility, UroGen shall notify Agenus immediately of the same.

13.4DISCLAIMER OF WARRANTIES.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
EACH PARTY DISCLAIMS ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING
ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR THAT ANY
AGENUS ANTIBODY OR LICENSED PRODUCT ARE FREE FROM THE RIGHTFUL CLAIM OF ANY
THIRD PARTY, BY WAY OF INFRINGEMENT OR OTHERWISE.  AGENUS CANNOT, AND DOES NOT,
GUARANTEE THAT ANY AGENUS ANTIBODY OR LICENSED PRODUCT WILL BE SUCCESSFULLY
DEVELOPED OR COMMERCIALIZED.

13.5EXCLUSION OF CONSEQUENTIAL AND INDIRECT DAMAGES.  TO THE FULLEST EXTENT
PERMITTED BY LAW, NEITHER PARTY WILL BE LIABLE TO THE OTHER OR ANY OTHER PERSON
FOR ANY INJURY EXCLUDING  ANY INDEMNITY COVERAGE SET FORTH IN ARTICLE 14  TO OR
LOSS OF GOODWILL, REPUTATION, BUSINESS, PRODUCTION, REVENUES, PROFITS,
ANTICIPATED PROFITS, CONTRACTS OR OPPORTUNITIES (REGARDLESS OF HOW THESE ARE
CLASSIFIED AS DAMAGES), OR FOR ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT,
EXEMPLARY, SPECIAL, OR ENHANCED DAMAGES WHETHER ARISING OUT OF BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCT LIABILITY OR
OTHERWISE (INCLUDING THE ENTRY INTO, PERFORMANCE OR BREACH OF THIS AGREEMENT),
REGARDLESS OF WHETHER SUCH LOSS OR DAMAGE WAS FORESEEABLE OR THE PARTY AGAINST
WHOM SUCH LIABILITY IS CLAIMED HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS
OR DAMAGE, AND NOTWITHSTANDING THE FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS
ESSENTIAL PURPOSE.  

Article 14. INDEMNIFICATION

14.1By UroGen.  UroGen agrees, at UroGen’s cost and expense, to defend,
indemnify and hold harmless Agenus and its Affiliates, sublicensees, and their
respective directors, officers, employees, licensors and agents, and its and
their respective successors, heirs and assigns (the “Agenus Indemnified
Parties”) from and against any and all losses, liabilities, costs, damages, fees
or expenses (including reasonable legal fees, expert fees and expenses of
litigation) (“Losses”) arising out of any claims, demands, suits, actions, or
judgments by any Third Party (“Claims”) to the extent resulting from (a) any
[…***…] or […***…] of UroGen or a UroGen Indemnified Party in connection with
UroGen’s performance of its obligations or exercise of its rights under this
Agreement, including without limitation any […***…], […***…], […***…], or other
[…***…] by Licensee or any of its Affiliates or Sublicensees or any of the
foregoing Persons’ respective […***…] of […***…] or any other […***…] by […***…]
of […***…] or […***…]; (b) any […***…] by UroGen of any […***…], […***…],
[…***…] set forth in this Agreement; or (c) […***…] to […***…] with […***…] or
obtain any […***…] or […***…] necessary to […***…] the […***…]; in each case,
[…***…] to the […***…] such

38

36165924.6

--------------------------------------------------------------------------------

 

Claims result from a […***…] for which […***…] is obligated to […***…] under
Section 14.2.

14.2By Agenus.  Agenus agrees, at Agenus’ cost and expense, to defend, indemnify
and hold harmless UroGen and its Affiliates, and their respective directors,
officers, employees and agents, and its and their respective successors, heirs
and assigns (the “UroGen Indemnified Parties”) from and against any and all
Losses (except for Losses associated with non-conforming, damaged or destroyed
Agenus Antibody, the remedies of which are set forth in Article 4) arising out
of any Claims to the extent resulting from (a) any […***…] or […***…] of Agenus
or a Agenus Indemnified Party in connection with Agenus’ […***…] of the […***…];
(b) any […***…] by Agenus of any […***…], […***…], […***…] or […***…] set forth
in this Agreement; or (c) […***…] to […***…] with […***…] […***…]; in each case,
except to the[…***…] extent such Claims result from a […***…] for which […***…]
is obligated to […***…] under Section 14.1.

14.3Process.  In the event of any such Claim against any of the Agenus
Indemnified Parties or UroGen Indemnified Parties (each, an “Indemnified Party”)
by any Third Party, the Indemnified Party will promptly notify the indemnifying
Party in writing of the Claim; provided, however, that the failure of an
Indemnified Party to give such notice shall not diminish the indemnification
obligation of the indemnifying Party under this Article 14 except to the extent
that the indemnifying Party’s ability to defend against the same is materially
prejudiced thereby.  The indemnifying Party shall assume direction and control
of the defense, litigation, settlement, appeal or other disposition of such
Claim with counsel selected by the indemnifying Party and reasonably acceptable
to the Indemnified Party.  The Indemnified Party will cooperate with the
indemnifying Party and may, at its option and expense, be separately represented
in any such action or proceeding; provided, however, that the Indemnified
Party’s legal fees and expenses shall be indemnifiable Losses if the interest of
the Indemnified Party and those of the indemnifying Party with respect to such
Claim are sufficiently adverse to prohibit the representation by the same
counsel of both Parties under Applicable Law or ethical rules.  The indemnifying
Party shall not be responsible for indemnification of any Claims compromised or
settled without its prior written consent.  Notwithstanding the foregoing, the
indemnifying Party will not settle a Third Party Claim without the prior written
consent of the Indemnified Party, if such settlement would impose any monetary
obligation on the Indemnified party or require the Indemnified Party to submit
to an injunction or other equitable relief or if such settlement admits the
fault of the Indemnified Party.  Notwithstanding anything to the contrary above,
in the event of any such Claim against an Indemnified Party by a governmental
authority asserting criminal liability or seeking an injunction or similar
against the Indemnified Party, the Indemnified Party will have the right to
control the defense, litigation, settlement, appeal or other disposition of the
Claim at the indemnifying Party’s expense.

14.4Insurance.  

(a)UroGen Insurance.  UroGen shall maintain appropriate clinical trial insurance
limits of $[…***…] each occurrence and $[…***…] in the aggregate.  Clinical
trial insurance shall be maintained for the duration of the Clinical Trials and
for at least five (5) years thereafter.  No later than the First Commercial Sale
of a Licensed Product, UroGen shall, at its sole cost and expense, obtain, pay
for, and maintain in full force and effect commercial general

39

36165924.6

--------------------------------------------------------------------------------

 

liability insurance in commercially reasonable and appropriate amounts that (a)
provides product liability coverage concerning the Licensed Products and
contractual liability coverage for UroGen’s defense and indemnification
obligations under this Agreement, and (b) in any event, provide commercial
general liability limits at levels that the Parties mutually agree upon as
appropriate upon commercialization of the Licensed Product.  To the extent any
insurance coverage required under this Section 14.4(a) is purchased on a
“claims-made” basis, such insurance must cover all prior acts of UroGen during
the Term, and be continuously maintained for a period of time that the Parties
mutually agree upon as appropriate upon commercialization of the Licensed
Product.  UroGen shall have Agenus named in each policy as an additional
insured.  Upon request by Agenus, UroGen shall provide Agenus with certificates
of insurance or other reasonable written evidence of all coverages described in
this Section 14.4(a).  Additionally, UroGen shall provide Agenus with written
notice at least thirty (30) days prior to UroGen cancelling, not renewing, or
materially changing the insurance.

(b)Agenus Insurance.  Agenus shall maintain appropriate clinical trial insurance
limits of $[…***…] each occurrence and $[…***…] in the aggregate in connection
with the Agenus Antibody.  Clinical trial insurance shall be maintained for the
duration of the Clinical Trials and for at least five (5) years thereafter No
later than the First Commercial Sale of a Licensed Product, Agenus shall, at its
sole cost and expense, obtain, pay for, and maintain in full force and effect
commercial general liability insurance in commercially reasonable and
appropriate amounts that (a) provides product liability coverage concerning the
Agenus Antibody in the Licensed Products and contractual liability coverage for
Agenus’ defense and indemnification obligations under this Agreement, and (b) in
any event, provide commercial general liability limits at levels that the
Parties mutually agree upon as appropriate upon commercialization of the
Licensed Product.  To the extent any insurance coverage required under this
Section 14.4(b) is purchased on a “claims-made” basis, such insurance must cover
all prior acts of Agenus during the Term, and be continuously maintained for a
period of time that the Parties mutually agree upon as appropriate upon
commercialization of the Licensed Product.  Upon request by UroGen, Agenus shall
provide UroGen with certificates of insurance or other reasonable written
evidence of all coverages described in this Section 14.4(b).  Additionally,
Agenus shall provide UroGen with written notice at least thirty (30) days prior
to Agenus cancelling, not renewing, or materially changing the insurance.

(c)Subrogation.  Where permitted by Applicable Law, the insurance policies
described in Sections 14.4(a) and 14.4(b) above shall contain waiver of the
insurer’s subrogation rights against the non-insured Party.

Article 15. MISCELLANEOUS

15.1Governing Law.  This Agreement (and any claims or disputes arising out of or
related thereto or to the transactions contemplated thereby or to the inducement
of any Party to enter therein, whether for breach of contract, tortious conduct,
or otherwise and whether predicated on common law, statute or otherwise) will in
all respects be governed by and construed in accordance with the laws of the
State of New York, USA, including all matters of construction, validity and
performance, in each case without reference to any conflict of law

40

36165924.6

--------------------------------------------------------------------------------

 

rules that might lead to the application of the laws of any other jurisdiction.

15.2Assignment.  Neither Party may assign its rights and obligations under this
Agreement without the prior written consent of the other Party, except that
either Party may make such assignment without the prior written consent of the
other Party to an Affiliate (so long as such Party will remain jointly and
severally liable with such Affiliate with respect to all obligations so
assigned) or in connection with a Change in Control, or in connection with the
sale of all or substantially all of the assets to which this Agreement
relates.  Any purported assignment in contravention of this Section 15.2 will,
at the option of the non-assigning Party, be null and void and of no effect.  No
assignment will release either Party from responsibility for the performance of
any accrued obligation of such Party hereunder.  This Agreement will be binding
upon and enforceable against the successor to or any permitted assignee from
either of the Parties.

15.3Entire Agreement; Amendments.  This Agreement and the Exhibits referred to
in this Agreement, together with the Quality Agreement and the SDEA, constitute
the entire agreement between the Parties with respect to the subject matter
hereof, and supersede all previous arrangements with respect to the subject
matter hereof, whether written or oral.

15.4Notices.  All communications, notices, instructions and consents provided
for herein or in connection herewith will be made in writing and be sent to the
address below and will be (a) given in person, (b) sent by registered or
certified mail, return receipt requested, postage prepaid, or (c) sent by a
reputable overnight courier service. Any such communication, notice, instruction
or consent will be deemed to have been delivered: (i) on receipt if given in
person; (ii) three (3) Business Days after it is sent by registered or certified
airmail, return receipt requested, postage prepaid within the same country as
the recipient’s address or five (5) Business Days after it is sent by registered
or certified airmail, return receipt requested, postage prepaid from another
country; or (iii) one (1) Business Day after it is sent via a reputable
overnight courier service.

Notices to UroGen will be addressed to:

Address: UroGen Inc.

499 Park Avenue, Suite 1200

New York, NY 10022

Attention: Vice President Business Development

Copy to: General Counsel

Copy to: Saul Ewing Arnstein &Lehr, LLP

1919 Pennsylvania Avenue, N.W. Suite 550, Washington, D.C. 20006-3434

Attention: Mark I. Gruhin, Esquire

Notices to Agenus will be addressed to:

Agenus Inc.

3 Forbes Road

Lexington, Massachusetts 02421-7305

Attention: Vice President Business Development

41

36165924.6

--------------------------------------------------------------------------------

 

Copy to: General Counsel

provided, however, that if either Party will have designated a different address
by notice to the other Party in accordance with this Section 15.4, then to the
last address so designated.

15.5Force Majeure.  No failure or omission by either Party in the performance of
any obligation of this Agreement will be deemed a breach of this Agreement or
create any liability to the extent the same arises from an event, act,
occurrence, condition or state of facts, in each case outside the reasonable
control of such Party (which may include acts of God, acts of any government,
any rules, regulations or orders issued by any governmental authority or by any
officer, department, agency or instrumentality thereof, fire, storm, flood,
earthquake, accident, war, rebellion, insurrection, riot, terrorism and
invasion, strike, labor disturbance, inability to obtain raw materials, acts or
omissions of a Third Party); provided that (a) the Party affected by such cause
(each a “Force Majeure event”) promptly notifies the other Party and uses
diligent efforts to cure such failure or omission as soon as is practicable
after the occurrence of such Force Majeure event and (b) any timeline associated
with performance of obligations hereunder shall automatically be extended by a
duration equal to the delay directly caused by the applicable Force Majeure
event.

15.6Independent Contractors.  It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this
Agreement will be construed to create a joint venture or any relationship of
employment, agency or partnership between the Parties to this
Agreement.  Neither Party is authorized to make any representations, commitments
or statements of any kind on behalf of the other Party or to take any action
that would bind the other Party. Furthermore, none of the transactions
contemplated by this Agreement will be construed as a partnership for any tax
purposes.

15.7No Implied Waivers; Rights Cumulative.  No failure on the part of a Party to
exercise, and no delay by either Party in exercising, any right, power, remedy
or privilege under this Agreement, or provided by statute or at law or in equity
or otherwise, will impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege by such Party or be construed as a waiver of any
breach of this Agreement or as an acquiescence therein by such Party, nor will
any single or partial exercise of any such right, power, remedy or privilege by
a Party preclude any other or further exercise thereof or the exercise of any
other right, power, remedy or privilege.

15.8Severability.  If, under Applicable Law, any provision of this Agreement is
invalid or unenforceable, or otherwise directly or indirectly affects the
validity of any other material provision(s) of this Agreement, this Agreement
will endure except for such invalid or unenforceable provision. The Parties will
consult one another and use good faith efforts to agree upon a valid and
enforceable provision that is a reasonable substitute in view of the intent of
this Agreement.

15.9Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.  Signatures provided by
facsimile transmission or in Adobe™ Portable Document Format (.pdf) sent by
electronic mail will be deemed to be original

42

36165924.6

--------------------------------------------------------------------------------

 

signatures.

15.10No Third Party Beneficiaries.  No Person other than UroGen and Agenus (and
their respective successors and permitted assignees) and […***…], to the extent
expressly set forth herein, will be deemed an intended beneficiary hereunder or
have any right to enforce any obligation of this Agreement.

15.11Performance by Affiliates.  Agenus may exercise its rights and perform its
obligations through one or more of its Affiliates in accordance with the
intercompany agreements between them and otherwise in Agenus’ reasonable
discretion provided the Affiliates have the appropriate skill and experience to
perform said obligation, provided that Agenus will remain liable hereunder for
the prompt performance of all such obligations hereunder.

15.12Conflicting Provisions.  In the event of inconsistencies between this
Agreement and any exhibit hereto, the terms of this Agreement will control.  In
the event of inconsistencies between this Agreement, the Quality Agreement and
the SDEA, the following principles shall determine which conflicting provisions
among the agreements shall control:

(a)the Quality Agreement shall control with respect to quality requirements
regarding Manufacture, storage and handling of the Agenus Antibody;

(b)the SDEA shall control with respect to the management of activities for
adverse events, serious adverse events, complaints, recalls and market
withdrawals; and

(c)this Agreement shall control with respect to all other matters.

15.13Construction.  In construing this Agreement, unless expressly specified
otherwise: (a) references to Articles, Sections, Schedule and Exhibits are to
articles and sections of, and exhibits to, this Agreement; (b) except where the
context otherwise requires, use of either gender includes any other gender, and
use of the singular includes the plural and vice versa; (c) headings and titles
are for convenience only and do not affect the interpretation of this Agreement;
(d) any list or examples following the word “including” will be interpreted
without limitation to the generality of the preceding words; (e) references to a
law include any amendment or modification to such law and any rules or
regulations issued thereunder, and (f) all references to “Dollars” or “$” herein
will mean US Dollars;

15.14Representation by Legal Counsel.  Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof. In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and
provisions.

 

[signature page follows]

 

 

43

36165924.6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have signed this License Agreement as of the
date last signed below.

 

AGENUS:

 

UROGEN:

 

 

 

 

 

 

 

 

 

/s/ Garo Armen

 

/s/ Liz Barrett

 

 

 

Name: Garo Armen

 

Name: Liz Barrett

 

 

 

Title: CEO and Chairman

 

Title: Chief Executive Officer

 

